        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 1 of 48




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


 DYLAN BRANDT, et al.,
                                                     CIVIL ACTION
                Plaintiffs,
                                                     Case No._ 4:21CV450-JM
                v.
                                                         EXPERT DECLARATION OF
                                                           ARMAND H. MATHENY
 LESLIE RUTLEDGE, et al.,
                                                     ANTOMMARIA, MD, PhD, FAAP, HEC-C
                Defendants.


       I, ARMAND H. MATHENY ANTOMMARIA, MD, PhD, FAAP, HEC-C, have been

retained by counsel for Plaintiffs as an expert in connection with the above-captioned litigation.

       1.      This declaration provides the following expert opinions, which are explained in

further detail below:

       2.      2021 Arkansas House Bill 1570 (HB 1570) singles out gender transition

procedures, which I will refer to as gender-affirming medical care, for anomalous treatment,

prohibiting healthcare professionals from providing gender-affirming medical care to minors or

referring minors for such care. I am unaware of any instances—apart from HB 1570—in which

the government categorically prohibits minors and their parents or guardians from accessing a

treatment supported by evidence of efficacy, let alone treatment that is widely endorsed by

medical professional organizations.

       3.      The legislative findings in HB 1570 cite a lack of “long-term longitudinal studies”

and “randomized clinical trials” to support prohibiting gender-affirming medical care. This

characterization, even if it were accurate, which it is not, holds gender-affirming medical care for




                                                 1
                                                                                           12
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 2 of 48




adolescents with gender dysphoria to an inappropriately high standard, a standard that many

accepted medical treatments do not attain.

       4.      The legislative findings also mischaracterize the potential benefits and risks of

gender-affirming medical care to treat gender dysphoria and fail to demonstrate why the decision

to undergo such treatment should uniquely be removed from adolescents, their parents or

guardians, and their healthcare professionals. The legislation again establishes a double standard

between permitted and prohibited treatment.

       5.      As a result, HB 1570 puts clinicians in the untenable position of either following

state law and not providing essential treatment, or facing professional discipline, including

permanent revocation of their licenses. Either outcome results in harm to patients.

       6.      I have actual knowledge of the matters stated in this declaration. In preparing this

declaration, I reviewed the materials listed in the attached Bibliography (Exhibit B) as well as the

relevant legislation. I may rely on those documents as additional support for my opinions. I have

also relied on my years of research and other experience, as set out in my curriculum vitae

(Exhibit A), and on the materials listed therein. The materials I have relied upon in preparing this

declaration are the same types of materials that experts in medicine and bioethics regularly rely

upon when forming opinions on the subject. I may wish to supplement these opinions or the

bases for them as a result of new scientific research or publications, or in response to statements

and issues that may arise in my area of expertise.

                         BACKGROUND AND QUALIFICATIONS

       7.      I am the Director of the Ethics Center, the Lee Ault Carter Chair of Pediatric

Ethics, and an Attending Physician in the Division of Hospital Medicine at Cincinnati Children’s




                                                 2
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 3 of 48




Hospital Medical Center (“Cincinnati Children’s”). I am also a Professor in the Departments of

Pediatrics and Surgery at the University of Cincinnati College of Medicine.

       8.      I received my medical degree from Washington University School of Medicine in

St. Louis, Missouri in 2000. I received my PhD in Religious Ethics from The University of

Chicago Divinity School in 2000. I completed my Pediatrics residency at the University of Utah

in 2003.

       9.      I have been licensed to practice medicine since 2001 and am currently licensed to

practice medicine in Ohio. I have been Board Certified in General Pediatrics since 2004 and in

Pediatric Hospital Medicine since the inception of this certification in 2019. I have been certified

as a Healthcare Ethics Consultant since the inception of this certification in 2019.

       10.     I have extensive experience as a pediatrician and as a bioethicist. I have been in

clinical practice since 2003 and 30% of my current effort is dedicated to caring for hospitalized

patients. I was Chair of the Ethics Committee at Primary Children’s Medical Center in Salt Lake

City, Utah from 2005 to 2012 and have been Director of the Ethics Center at Cincinnati

Children’s since 2012. I regularly consult on cases at the Transgender Health Clinic at Cincinnati

Children’s and participate in the Clinic’s monthly multidisciplinary team meetings. I am also part

of Cincinnati Children’s team that cares for patients born with intersex traits, also known as

differences or disorders of sex development (DSD). I am also the Chair of Cincinnati Children’s

Fetal Care Center’s Oversight Committee which provides the Center recommendations on the

use of innovative treatments and experimental interventions.

       11.     I am a member of the American Academy of Pediatrics, the American Society for

Bioethics and Humanities, the Association of Bioethics Program Directors, and the Society for

Pediatric Research. I was a member of the American Academy of Pediatrics Committee on



                                                 3
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 4 of 48




Bioethics from 2005 to 2011 and am currently the Associate Editor of the Ethics Rounds section

of the Academy’s lead journal Pediatrics. I have also served as a member of the American

Society for Bioethics and Humanities’ Clinical Ethics Consultation Affairs Committee from

2009 to 2014 and currently serve on its Healthcare Ethics Consultant Certification Commission.

       12.     I am the author of 37 peer-reviewed journal articles, 11 non-peer-reviewed journal

articles, 6 book chapters, and 25 commentaries. My peer-reviewed journal articles have been

published in high-impact journals including the Journal of the American Medical Association

and Annals of Internal Medicine. I am also an author of 17 policy statements and technical

reports, including 4 as lead author, by the American Academy of Pediatrics.

       13.     I have not previously testified as an expert in either deposition or at trial. I am

being compensated at an hourly rate of $250 per hour for preparation of expert declarations and

reports, and $400 per hour for time spent preparing for or giving deposition or trial testimony.

My compensation does not depend on the outcome of this litigation, the opinions I express, or

the testimony I provide.

             BACKGROUND ON MEDICAL DECISION-MAKING IN PEDIATRICS

Research and evidence

       14.     Clinical practice and research or experimentation are distinguished by their goals

and methods. Clinical practice’s goal is to benefit individual patients and its method is

individualized decision-making. Research’s goal is to contribute to generalizable knowledge and

research is conducted using formal protocols that describe its objective and procedures. New or

innovative medical interventions are not research or experimentation by virtue of being

innovative. They should, however, eventually be the object of research to evaluate their safety

and efficacy. See National Commission for the Protection of Human Subjects of Biomedical and



                                                  4
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 5 of 48




Behavioral Research. The Belmont Report: Ethical Principles and Guidelines for the Protection

of Human Subjects of Research. [Bethesda, MD]: The Commission; 1978.

        15.     The method of evaluation of new or innovative medical interventions depends in

part on the nature of the intervention; new medications have a different evaluation process than

new surgical techniques. See U.S. Food and & Administration. Development & approval process

| Drugs. October 28, 2019. Available at https://www.fda.gov/drugs/development-approval-

process-drugs. Accessed June 7, 2021 and Hirst A, Philippou Y, Blazeby J, et al. No surgical

innovation without evaluation: Evolution and further development of the IDEAL Framework and

recommendations. Ann Surg. 2019;269(2):211-220.

        16.     A variety of study designs are used to evaluate innovations. They include

observational studies, which include cross-sectional and longitudinal studies, and randomized

trials. In cross-sectional studies, investigators collect data at a single point in time. Cross-

sectional design permits investigators to examine potential associations between factors, but it

cannot prove one factor caused the other. In longitudinal studies, researchers follow particular

individuals over time, making continuous or repeated measures. In a randomized trial,

participants are randomly assigned to a treatment or a comparison group. The major benefit of a

randomized trial is that it decreases the likelihood that any differences in the outcomes between

the groups is the result of baseline differences between the groups rather than the result of the

intervention. Each of these study designs have their strengths and weaknesses and selecting

among them depends on a variety of factors including the study question, ethical considerations,

feasibility, and cost. See Guyatt G, Rennie D, Meade MO, et al., eds. Users’ Guide to the

Medical Literature: A Manual for Evidence-Based Clinical Practice. 3rd ed. McGraw Hill




                                                   5
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 6 of 48




Education; 2015 and Perry-Parrish C, Dodge R. Research and statistics: validity hierarchy for

study design and study type. Pediatr Rev. 2010;31(1):27-29.

       17.     The diffusion of innovation in health care is a complex process. Many innovations

fail to diffuse and are not widely adopted. Factors that influence diffusion include competing or

complementary innovations, the innovation’s benefits and detriments, influential members of the

social system’s behavior, and potential adopters’ innovativeness. See Dearing JW, Cox JG.

Diffusion of innovations theory, principles, and practice. Health Aff (Millwood). 2018;37(2):183-

190. Some have described adoption as occurring in waves or phases: clinical study, leading

practice, majority adoption, and general access. Following clinical study, the practice may spread

to and then beyond a limited group of pioneering institutions. It may eventually reach

underserved communities. See Balas EA, Chapman WW. Road map for diffusion of innovation

in health care. Health Aff (Millwood). 2018;37(2):198-204.

       18.     Given the increasing size of the medical literature, finding useful information to

inform decision-making may be difficult. The optimal resource, if it is available, is a summary or

guideline. See Guyatt G, Rennie D, Meade MO, et al., eds. Users’ Guide to the Medical

Literature: A Manual for Evidence-Based Clinical Practice. 3rd ed. McGraw Hill Education;

2015. Guidelines, often published by professional associations, are developed using systematic

processes to select and review scientific evidence. Guidelines typically rate the quality of the

evidence and grade the strength of recommendations. See American Academy of Pediatrics

Steering Committee on Quality Improvement and Management. Classifying recommendations

for clinical practice guidelines. Pediatrics. 2004;114(3):874-877 and Atkins D, Best D, Briss PA,

et al. Grading quality of evidence and strength of recommendations. BMJ. 2004;328(7454):1490.




                                                 6
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 7 of 48




Guidelines can facilitate the majority adoption of a practice. See Balas EA, Chapman WW. Road

map for diffusion of innovation in health care. Health Aff (Millwood). 2018;37(2):198-204.

       19.     The quality of evidence is “the extent to which one can be confident that an

estimate of effect is correct (Atkins D, Best D, Briss PA, et al. Grading quality of evidence and

strength of recommendations. BMJ. 2004;328(7454):1490).” The quality of evidence is based on

four factors: study design, study quality, consistency, and directness. With respect to study

design, randomized trials generally provide “high” quality evidence and observational studies, in

comparison, “low.” There are, however, times when randomized trials are not feasible and

instances in which observational studies provide higher quality evidence than randomized trials.

Furthermore, the quality of studies’ methods and execution, consistency in outcomes across

studies, and similarity between the people, interventions, and outcomes in the study and in

clinical practice—also called directness—should be considered. Limitations in quality,

consistency, and directness may result in randomized trials moving from “high” to “moderate” or

“low” levels of evidence. See Atkins D, Best D, Briss PA, et al. Grading quality of evidence and

strength of recommendations. BMJ. 2004;328(7454):1490.

       20.     When making recommendations, the authors of guidelines consider whether the

intervention in question does more good than harm. The quality of the evidence is only one

factor considered in making recommendations. Other considerations include the baseline risk in

the population, the trade-offs between the benefits and harms, and differences between the

research and actual practice. “Moderate” or “low” quality evidence may be sufficient to make a

recommendation. See Atkins D, Best D, Briss PA, et al. Grading quality of evidence and strength

of recommendations. BMJ. 2004;328(7454):1490.




                                                 7
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 8 of 48




       21.     In the field of pediatrics, parents or guardians and their children must often make

decisions about medical care without the benefit of randomized trials. Clinical research focusing

on children is less likely to use randomized trials than is clinical research for adults. Potential

reasons for this disparity include the low prevalence of childhood disease, small market share for

therapeutic agents in children, low level of National Institutes of Health funding, and difficulty

enrolling children in research. See Martinez-Castaldi C, Silverstein M, Baucher H. Child versus

adult research: The gap in high-quality study design. Pediatrics. 2008;122(1):52-57.

       22.     In addition, it may, at times, be unethical to conduct randomized trials. For

randomized trials to be ethical, clinical equipoise must exist; there must be uncertainty about

whether the efficacy of the intervention or the control is greater. Otherwise, it would be unethical

to knowingly expose trial participants to an inferior intervention or control. Trials must also be

feasible; it would also be unethical to expose individuals to the risks of trial participation without

the benefit of the trial generating generalizable knowledge. A randomized trial that is unlikely to

find enough people to participate because they believe they might be randomized to an inferior

intervention would be unethical because it could not produce generalizable knowledge due to an

inadequate sample size. See Emanuel EJ, Wendler D, Grady C. What makes clinical research

ethical? JAMA. 2000;283(20):2701-2711.

Principles of informed consent and shared decision-making in pediatric medicine

       23.     As a general matter, when deciding on a particular course of treatment, patients

and their healthcare providers should participate in a shared decision-making process, in which

they discuss scientific evidence, and the patient’s own values, goals, and preferences. See Kon

AA, Morrison W. Shared decision-making in pediatric practice: A broad view. Pediatrics.

2018;142(Suppl 3):S129-S132. Within this framework, healthcare providers should recommend



                                                   8
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 9 of 48




treatments when their potential benefits outweigh their risks and they are likely to promote the

patient’s values, preferences, and goals, and they should recommend against treatments when

their potential risks outweigh their benefits and they are likely to frustrate achieving the patient’s

values, preferences, and goals. In cases in which the risks and benefits are relatively balanced or

the evaluation of the risks and benefits is highly contingent on individual’s preferences, the

provider may describe the benefits, risks, and alternatives without making a recommendation.

The decision ultimately rests with the patient.

       24.     Shared decision-making in pediatrics is more complex than in adult medicine

because it involves both minor patients and their parents or guardians. Parents and guardians are

afforded substantial, but not unlimited, discretion in making medical decisions for their minor

children based on their assessment of the individual child’s best interest. They, for example,

generally care about their children and best understand their children’s unique needs. See

Diekema DS. Parental refusals of medical treatment: the harm principle as threshold for state

intervention. Theor Med Bioeth. 2004;25(4):243-264.

       25.     Healthcare providers also have an ethical obligation to include children in medical

decision-making to the extent that it is developmentally appropriate. For example, a provider

examining a toddler for a possible ear infection should not ask a toddler for permission to look in

the child’s ear, but the provider could ask the toddler which ear the child would like to have

looked in first. As a minor becomes older, the minor should participate more actively in shared

decision-making. In early adolescence, individuals typically have developed a sense of identity,

individual values and preferences, and are developing medical decision-making capacity.

Capacity entails the ability to (i) understand the indications and the potential benefits, risks, and

alternatives to a treatment, including declining treatment; (ii) appreciate the implications of a



                                                  9
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 10 of 48




treatment decision for their own lives; (iii) evaluate the potential benefits and risks; and (iv)

express a preference. See Katz AL, Webb SA, Committee on Bioethics. Informed consent in

decision-making in pediatric practice. Pediatrics. 2016;138(2) and Kon AA, Morrison W. Shared

decision-making in pediatric practice: A broad view. Pediatrics. 2018;142(Suppl 3):S129-S132.

       26.     I am unaware of any instances—apart from the Arkansas statute at issue in this

case—in which the government categorically prohibits minors and their parents or guardians

from accessing treatment supported by evidence of efficacy.

       27.     State action in medical decision-making for minors is usually a positive

intervention to provide medical care to a minor following a parent’s refusal to consent to

recommended treatment and, even then, such decisions are exceptional and highly

individualized. For example, a court may order a blood transfusion for a child over parental

objections if the child would die or be seriously disabled without a transfusion or another

intervention that a transfusion would enable. See Jenny C, Committee on Child Abuse and

Neglect, American Academy of Pediatrics. Recognizing and responding to medical neglect.

Pediatrics. 2007;120(6):1385-1389.

ARKANSAS’S STATED REASONS FOR PROHIBITING TREATMENT RELATED TO
                 GENDER TRANSITION FOR MINORS

       28.     The legislative findings in HB 1570 do not provide a sound medical or ethical

basis for outlawing the provision of gender-affirming medical care for adolescents with gender

dysphoria. The state’s criticisms of gender-affirming medical care for minors mischaracterize the

evidence base for gender-affirming medical treatment, are contrary to generally accepted

principles of medical ethics, and would also apply to many other well-accepted medical

treatments.




                                                  10
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 11 of 48




Asserted lack of adequate medical research supporting the banned medical care

       29.     Although the act is entitled the “Arkansas Save Adolescents from

Experimentation (SAFE) Act,” adolescents with gender dysphoria are not being subject to

research or experimentation; they are being provided clinical care directed toward their best

interests and based on individualized decision-making.

       30.     The General Assembly’s findings in HB 1570 suggest that there is inadequate

evidence to support the prevailing paradigm for the treatment of adolescents with gender

dysphoria. They specifically cite a lack of “long-term longitudinal studies” on puberty blocking

drugs and a lack of “randomized clinical trials” of cross-sex hormone therapy. As discussed

above, study design is not the sole factor to be considered in rating the quality of evidence or

grading the strength of recommendations. Therefore, even if the legislature’s assertions were

correct, they would not provide a sound justification for a blanket ban on the prevailing medical

protocols for the treatment of adolescents with gender dysphoria. In any case, the legislature

mischaracterizes the evidence.

       31.     The Endocrine Society, an international medical organization of over 18,000

endocrinology researchers and clinicians, has published a clinical practice guideline for the

treatment of gender-dysphoric/gender-incongruent persons including pubertal suppression, sex

hormone treatment, and surgery for gender confirmation. The guideline both rates the quality of

the evidence and grades the strength of its recommendations. See Hembree WC, Cohen-Kettenis

PT, Gooren L, et al. Endocrine treatment of gender-dysphoric/gender-incongruent persons: An

Endocrine Society clinical practice guideline. J Clin Endocrinol Metab. 2017;102(11):3869-

3903. See also World Professional Association for Transgender Health. Standards of Care for

the Health of Transsexual, Transgender, and Gender-Nonconforming People. 7th Version. 2012.



                                                 11
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 12 of 48




       32.     The Endocrine Society “suggest[s] that adolescents who meet diagnostic criteria

for GD [gender dysphoria]/gender incongruence, fulfill criteria for treatment, and are requesting

treatment should initially undergo treatment to suppress pubertal development (Hembree WC,

Cohen-Kettenis PT, Gooren L, et al. Endocrine treatment of gender-dysphoric/gender-

incongruent persons: An Endocrine Society clinical practice guideline. J Clin Endocrinol Metab.

2017;102(11):3871).” The evidence for this recommendation includes a longitudinal study of a

cohort of 70 transgender adolescents who were evaluated using objective measures prior to both

pubertal suppression and sex hormone treatment. The mean length of time between the start of

pubertal suppression and sex hormone treatment was 1.88 years and ranged from 0.42 to 5.06

years. The study showed statistically significant decreases in behavioral and emotional problems

and depressive symptoms, and increases in general functioning. See de Vries AL, Steensma TD,

Doreleijers TA, Cohen-Kettenis PT. Puberty suppression in adolescents with gender identity

disorder: a prospective follow-up study. J Sex Med. 2011;8(8):2276-2283.

       33.     Cohen-Kettenis and colleagues have also published longitudinal studies on the

physical effects of pubertal suppression. See Delemarre-van de Waal HA, Cohen-Kettenis PT.

Clinical management of gender identity disorder in adolescents: a protocol on psychological and

paediatric endocrinology aspects. Eur J Endocrinol. 2006;155(suppl 1):S131–S137 and Schagen

SE, Cohen-Kettenis PT, Delemarre-van de Waal HA, Hannema SE. Efficacy and safety of

gonadotropin-releasing hormone agonist treatment to suppress puberty in gender dysphoric

adolescents. J Sex Med. 2016;13(7):1125-1132.

       34.     Additional longitudinal studies of the psychosocial effects of pubertal suppression

to treat gender dysphoria include Costa R, Dunsford M, Skagerberg E, Holt V, Carmichael P,

Colizzi M. Psychological support, puberty suppression, and psychosocial functioning in



                                               12
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 13 of 48




adolescents with gender dysphoria. J Sex Med. 2015;12(11):2206-2214 and Carmichael P, Butler

G, Masic U, et al. Short-term outcomes of pubertal suppression in a selected cohort of 12 to 15

year old young people with persistent gender dysphoria in the UK. PLoS One.

2021;16(2):e0243894.

       35.     There are, therefore, longitudinal studies evaluating the risks and benefits of

pubertal suppression for the treatment of gender dysphoria. The cited studies are of appropriate

duration given puberty suppression is only intended to occur between the first physical changes

of puberty, and confirmation of the persistence of gender dysphoria/gender incongruence and

development of the individual’s capacity to give informed consent to hormone therapy. See

Hembree WC, Cohen-Kettenis PT, Gooren L, et al. Endocrine treatment of gender-

dysphoric/gender-incongruent persons: An Endocrine Society clinical practice guideline. J Clin

Endocrinol Metab. 2017;102(11):3871. Cohen-Kettenis and colleagues have conducted longer-

term follow-up of individuals through sex hormone and gender-affirming surgical treatment.

Participants’ mean age at their initial assessment was 13.6 year and their mean age at their final

assessment was 20.7 years. See de Vries AL, McGuire JK, Steensma TD, Wagenaar EC,

Doreleijers TA, Cohen-Kettenis PT. Young adult psychological outcome after puberty

suppression and gender reassignment. Pediatrics. 2014;134(4):696-704.

       36.     In addition, contrary to the General Assembly’s findings in HB 1570, there are

randomized clinical trials to evaluate the efficacy and safety of sex hormone treatment for gender

dysphoria. Pelusi and colleagues randomized transgender men (individuals assigned female at

birth who identify as male) to one of 3 different testosterone formulations. They evaluated

anthropometric, metabolic, bone, hematological, and biochemical parameters at baseline and

after 12 months of treatment. See Pelusi C, Costantino A, Martelli V, et al. Effects of three



                                                13
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 14 of 48




different testosterone formulations in female-to-male transsexual persons. J Sex Med.

2014;11(12):3002-3011.

       37.     While such comparative effectiveness trials (trials comparing different,

established pharmacological treatments to one another) should continue, randomized, placebo-

controlled trials (trials that compare pharmacological treatment to no pharmacological treatment)

in gender dysphoria are currently unethical. Potential investigators do not have equipoise

between pharmacological treatment and no pharmacological treatment; they believe that

pharmacological treatment is superior. It is also highly unlikely that a sufficient number of

participants would enroll in randomized controlled trials for them to be informative. See Chew

D, Anderson J, Williams K, May T, Pang K. Hormonal treatment in young people with gender

dysphoria: A systematic review. Pediatrics. 2018;141(4) and Reisner SL, Deutsch MB, Bhasin

S, et al. Advancing methods for US transgender health research. Curr Opin Endocrinol Diabetes

Obes. 2016;23(2):198-207.

       38.     Even if such studies could be conducted ethically, they would provide a lower

quality of evidence because of intrinsic limitations in their design. For example, it would be

impossible to blind the investigators or the participants to whether the participants were

receiving the active treatment or a placebo. They would know if they were in the intervention or

other control arm of the study due to the physical changes in their bodies, or the lack thereof,

over time.

       39.     While attempting to support HB1570 by asserting a lack of randomized controlled

trials, the law permits other treatments that also lack such evidence. The law permits the use of

gonadotropin-releasing hormone (GnRH) agonists, colloquially called puberty blockers, to treat

central precocious puberty because the treatment is not performed for the purpose of affirming a



                                                 14
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 15 of 48




gender identity different from a minor’s sex assigned at birth. Central precocious puberty is the

premature initiation of puberty, before 8 years of age in people assigned female at birth and

before 9 in people assigned male, by the central nervous system. Its negative effects include

impairment of final adult height as well as antisocial behavior and lower academic achievement.

        40.     There are no randomized trials evaluating the adult height of treated and untreated

individuals. Most studies are observational and compare pretreatment predicted final height with

actual final height. These studies have additional limitations including small sample sizes. This

“low quality” evidence nonetheless is sufficiently strong to support the use of GnRH agonists as

treatment for central precocious puberty. See Mul D, Hughes IA. The use of GnRH agonists in

precocious puberty. Eur J Endocrinol. 2008;159 Suppl 1:S3-8.

        41.     HB 1570’s therefore subjects the use of puberty blockers to a double standard.

There are no randomized clinical trials for the use of puberty blockers to treat precocious puberty

or gender dysphoria, but the evidence is deemed sufficient for the former but not the latter.

Asserted interest in protecting “vulnerable children” from the risks of gender-affirming
medical care

        42.     The legislative findings of HB 1570 indicate that it is intended to protect the

health and safety of “vulnerable” children and that “the risks of gender transition procedures far

outweigh any benefit at this stage of clinical study on these procedures.” The legislative findings

neglect the risks of inadequately treated gender dysphoria, and the benefits of gender-affirming

medical care. They also fail to provide evidence for why, for just this one type of medical care,

the legislature’s evaluation of the potential benefits and risks is to be preferred to that of

adolescents, their parents or guardians, and healthcare professionals.

        43.     Transgender individuals experience significant risks to their well-being. They

have higher rates of depression, anxiety, suicidal ideation, and suicide attempts. See, for

                                                  15
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 16 of 48




example, Haas AP, Eliason M, Mays VM, et al. Suicide and suicide risk in lesbian, gay, bisexual,

and transgender populations: review and recommendations. J Homosex. 2011;58(1):10-51.

Contributing factors include conflict between one’s appearance and identity, stigma, and

rejection. See Bauer GR, Scheim AI, Pyne J, Travers R, Hammond R. Intervenable factors

associated with suicide risk in transgender persons: a respondent driven sampling study in

Ontario, Canada. BMC Public Health. 2015;15:525.

       44.     The potential benefits of gender-affirming medical care include improved

physical and psychological outcomes. Starting pubertal suppression in early puberty prevents the

development of undesirable secondary sex characteristic which may be difficult, if not

impossible, to eliminate. Sex hormone therapy permits the development of secondary sex

characteristics consistent with individuals’ gender identity. Potential psychological benefits

include increased quality of life and decreased depression, suicidal ideation and suicide attempts,

and anxiety. See, for example, Baker KE, Wilson LM, Sharma R, Dukhanin V, McArthur K,

Robinson KA. Hormone Therapy, Mental Health, and Quality of Life Among Transgender

People: A Systematic Review. J Endocr Soc. 2021;5(4):bvab011. For some transgender

adolescents, gender-affirming medical care is lifesaving.

       45.     For many transgender individuals, the potential benefits of gender-affirming

medical care substantially outweigh the risks. In addition to the Endocrine Society’s and World

Professional Association for Transgender Health’s guidelines, see Rafferty J, Committee on

Psychosocial Aspects of Child and Family Health, Committee on Adolescence, et al. Ensuring

comprehensive care and support for transgender and gender-diverse children and adolescents.

Pediatrics. 2018;142(4) and American Psychiatric Association. Position statement on treatment

of transgender (trans) and gender diverse youth. 2020. Weighing the potential benefits and risks



                                                16
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 17 of 48




of the treatment for gender dysphoria is a prudential judgment similar to other judgments made

by adolescent patients and their parents or guardians as part of general ethical principles of

shared decision-making. Indeed, adolescent patients and their parents or guardians often make

decisions about treatments with less evidence and/or greater risks than gender-affirming care.

        46.    The current treatment paradigm for treating gender dysphoria in minors is

consistent with general ethical principles instantiated in the practices of informed consent and

shared decision-making. The Endocrine Society clinical practice guideline extensively discusses

the potential benefits, risks, and alternatives to treatment, and its recommendations regarding the

timing of interventions are based in part on the treatment’s potential risks and the adolescent’s

decision-making capacity. The guidelines recommend that informed consent for pubertal

blockers and sex hormones include a discussion of the implications for fertility and options for

fertility preservation. The Endocrine Society clinical guideline also advises delaying gender-

affirming hormone treatment, which results in partly irreversible physical changes, until an

adolescent is capable of consenting. While the guideline suggests delaying gender-affirming

genital surgery involving removal of the testes, ovaries, and/or uterus until the patient is at least

18 years old, it states clinicians should individualize decision-making for breast or chest surgery

in transgender males (individuals assigned female at birth who identify as male) and that chest

surgery may be considered in individuals under 18 years old. See Hembree WC, Cohen-Kettenis

PT, Gooren L, et al. Endocrine treatment of gender-dysphoric/gender-incongruent persons: An

Endocrine Society clinical practice guideline. J Clin Endocrinol Metab. 2017;102(11):3869-

3903.

        47.    While HB 1570 would prohibit chest surgery to treat transgender males, minors

are permitted to undergo many comparable surgeries, such as those for gynecomastia, pectus



                                                  17
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 18 of 48




excavatum or carinatum, and breast reconstruction. Gynecomastia is the proliferation of ductal or

glandular breast tissue, as opposed to adipose tissue or fat, in individuals assigned male at birth.

Pectus excavatum and carinatum are chest wall anomalies in which the sternum is depressed or

protrudes, respectively. While surgeries to treat these conditions, as well as breast reduction and

augmentation for individuals assigned female at birth who identify as female, may at times be

performed to lessen physical symptoms, such as pain or exercise intolerance, they are commonly

performed to reduce psychosocial distress. Risks include bleeding, infection, scarring and poor

cosmetic outcome, loss of sensation, and impaired breast/chest feeding. Some surgeries have

unique risks such as catastrophic perforations of the heart or lungs in some forms of pectus

repair, or capsule formation around a breast implant causing hardening and pain. See Buziashvili

D, Gopman JM, Weissler H, et al. An evidence-based approach to management of pectus

excavatum and carinatum. Ann Plast Surg. 2019;82(3):352-358, Nordt CA, DiVasta AD.

Gynecomastia in adolescents. Curr Opin Pediatr. 2008;20(4):375-382, and Zuckerman D,

Abraham A. Teenagers and cosmetic surgery: Focus on breast augmentation and liposuction. J

Adolesc Health. 2008;43(4):318-324.

       48.     As these examples of chest surgeries in adolescence illustrate, surgeries for

minors can require weighing short- and long-term effects and benefits and risks in the face of

uncertainty. Individuals’ values and beliefs shape these evaluations and, therefore, the

adolescents’ participation is essential. There is nothing unique about chest surgery for gender

dysphoria that justifies singling out this and similar procedures for prohibition based on the risk-

benefit ratio, or concern for adolescents’ inability to assent or parents or guardians’ inability to

consent. Medical decisions regarding treatment for gender dysphoria should continue to be left to




                                                  18
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 19 of 48




the discretion of transgender adolescents, their parents or guardians, and their healthcare

professionals.

       49.       Ironically, at the same time that HB 1570 prohibits gender-affirming medical care

for minors in the name of protecting vulnerable children, the statute expressly allows doctors to

perform irreversible genital surgeries on infants and children with intersex conditions or

differences or disorders in sexual development (DSD) at ages when they are unable to

meaningfully participate in medical decision-making. The evidence base for these surgeries is

poor and they are highly controversial when performed at such an early age. See Jesus LE.

Feminizing genioplasties: Where are we now? J Pediatr Urol. 2018;14(5):407-415 and Frader J,

Alderson P, Asch A, et al. Health care professionals and intersex conditions. Arch Pediatr

Adolesc Med. 2004;158(5):426-428. This double standard is difficult to explain.

                                          CONCLUSION

       50.       Treating adolescents with gender dysphoria with pubertal suppression, sex

hormones, and chest surgery under clinical practice guidelines, like the Endocrine Society’s, is

sufficiently evidence-based and its benefits and risks are well within the range of other medical

decisions that adolescents and their parents or guardians have the discretion to make in

consultation with their healthcare professionals.

       51.       Based on my research and experience as a pediatrician and bioethicist, there is no

sound medical or ethical basis to prohibit healthcare professionals from providing gender-

affirming medical care to minors or referring their patients to other doctors to receive this care.

Doing so puts clinicians in the untenable position of having to either follow state law or risk

losing their licenses; either outcome harms their patients.




                                                 19
Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 20 of 48
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 21 of 48




                                          EXHIBIT A
                                        Curriculum Vitae
                                                                          Last Updated: June 11, 2021


PERSONAL DATA
Armand H. Matheny Antommaria, MD, PhD, FAAP, HEC-C
Birth Place: Pittsburgh, Pennsylvania
Citizenship: United States of America

CONTACT INFORMATION
Address: 3333 Burnet Ave, ML 15006, Cincinnati, OH 45229
Telephone Number: (513) 636-4939
Electronic Mail Address: armand.antommaria@cchmc.org

EDUCATION
1983-1987 BSEE           Valparaiso University, with High Distinction
                         Valparaiso, IN
1983-1987    BS          Valparaiso University (Chemistry), with High Distinction
                         Valparaiso, IN
1987-1989    MD          Washington University School of Medicine
1998-2000                Saint Louis, MO
1989-2000    PhD         The University of Chicago Divinity School (Religious Ethics)
                         Chicago, IL
2000-2003    Resident University of Utah (Pediatrics)
                         Salt Lake City, UT
2005-2006    Certificate Conflict Resolution Certificate Program, University of Utah
                         Salt Lake City, UT

BOARD CERTIFICATION
2019 Pediatric Hospital Medicine, American Board of Pediatrics
2019 Healthcare Ethics Consultant-Certified, Healthcare Ethics Consultation Certification Commission
2004 General Pediatrics, American Board of Pediatrics

PROFESSIONAL LICENSES
2012-Present Doctor of Medicine, Ohio
2006-2010    Alternative Dispute Resolution Provider—Mediator, Utah
2001-2014    Physician and Surgeon, Utah
2001-2014    Physician and Surgeon Controlled Substance, Utah

PROFESSIONAL EXPERIENCE
Full Time Positions
2019-Present Professor
               Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
               Department of Surgery
2019-Present Professor of Clinical-Affiliated
               University of Cincinnati, Cincinnati, OH
               Department of Surgery
2017-Present Professor
               Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
               Division of Pediatric Hospital Medicine

                                                 21
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 22 of 48



2017-Present   Professor of Clinical-Affiliated
               University of Cincinnati, Cincinnati, OH
               Department of Pediatrics
2016-2017      Associate Professor of Clinical-Affiliated
               University of Cincinnati, Cincinnati, OH
               Department of Pediatrics
2012-2017      Associate Professor
               Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
               Division of Pediatric Hospital Medicine
2012-Present   Lee Ault Carter Chair in Pediatric Ethics
               Cincinnati Children’s Hospital Medical Center
2012-2016      Associate Professor-Affiliated
               University of Cincinnati, Cincinnati, OH
               Department of Pediatrics
2010-2012      Associate Professor of Pediatrics (with Tenure)
               University of Utah School of Medicine, Salt Lake City, UT
               Divisions of Inpatient Medicine and Medical Ethics
2010-2012      Adjunct Associate Professor of Medicine
               University of Utah School of Medicine, Salt Lake City, UT
               Division of Medical Ethics and Humanities
2004-2010      Assistant Professor of Pediatrics (Tenure Track)
               University of Utah School of Medicine, Salt Lake City, UT
               Divisions of Inpatient Medicine and Medical Ethics
2004-2010      Adjunct Assistant Professor of Medicine
               University of Utah School of Medicine, Salt Lake City, UT
               Division of Medical Ethics and Humanities
2003-2004      Instructor of Pediatrics (Clinical Track)
               University of Utah School of Medicine, Salt Lake City, UT
               Divisions of Inpatient Medicine and Medical Ethics
2003-2004      Adjunct Instructor of Medicine
               University of Utah School of Medicine, Salt Lake City, UT
               Division of Medical Ethics

Part Time Positions
2021          Expert Witness
              Dylan Brandt, et al., v. Leslie Rutledge, et al., Civil Action Case No. 4:21CV450-JM
2019          Consultant
              Sanofi Genzyme, Cambridge, MA
2018-Present Consultant
              Center for Conflict Resolution in Healthcare, Memphis, TN
2017-2020     Consultant
              Amicus Therapeutics, Cranbury, NJ
2017          Expert Witness
              Robert J. Klickovich, MD, PLLC v. Tristate Arthritis & Rheumatology, PSC, et al.,
              Commonwealth of Kentucky, Boone Circuit Court, Division III, Civil Action No. 16-CI-
              01690
2017          Consultant
              Sarepta Therapeutics, Cambridge, MA
2014          Consultant
              Genzyme, A Sanofi Company, Cambridge, MA


                                                 22
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 23 of 48



Editorial Experience
Editorial Board
2020-Present Pediatrics, Associate Editor for Ethics Rounds and Member of the Executive Editorial
                Board
2015-2020       Journal of Clinical Ethics
2009-2020       Journal of Medical Humanities

Guest Academic Editor
2017         PLOS|ONE

Ad Hoc Reviewer: Academic Medicine, Academic Pediatrics, AJOB Primary Research, American
Journal of Bioethics, American Journal of Medical Genetics, American Journal of Transplantation, BMC
Medical Ethics, BMJ Open, Canadian Journal of Bioethics, Clinical Transplantation, European Journal
of Human Genetics, Frontiers in Genetics, Hospital Medicine, International Journal of Health Policy and
Management, International Journal of Nursing Studies, Journal of Adolescent and Young Adult
Oncology, Journal of Clinical Ethics, Journal of Empirical Research on Human Research Ethics, Journal
of General Internal Medicine, Journal of Healthcare Leadership, Journal of Hospital Medicine, Journal
of the Kennedy Institute of Ethics, Journal of Law, Medicine & Ethics, Journal of Medical Ethics, Journal
of Medical Humanities, Journal of Medicine and Life, Journal of Palliative Care, Journal of Pediatrics,
Journal of Pediatric Surgery, Mayo Clinic Proceedings, Medicine, Healthcare and Philosophy,
Molecular Diagnosis & Therapy, New England Journal of Medicine, Patient Preference and Adherence,
Pediatrics, Pediatrics in Review, Personalized Medicine, PLOS|ONE, Risk Management and Healthcare
Policy, Saudi Medical Journal, and Theoretical Medicine and Bioethics

SCHOLASTIC AND PROFESSIONAL HONORS
2021       Hidden Gem Award, Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
2019       Presidential Citation, American Society for Bioethics and Humanities, Chicago, IL
2016       Laura Mirkinson, MD, FAAP Lecturer, Section on Hospital Medicine, American
           Academy of Pediatrics, Elk Grove Village, IL
2016, 2018 Certificate of Excellence, American Society for Bioethics and Humanities, Glenview, IL
2013, 2016 Senior Resident Division Teaching Award, Cincinnati Children’s Hospital Medical
           Center, Cincinnati, OH
2012       Role Model, Quality Review Committee, Primary Children’s Medical Center, Salt Lake
           City, UT
2011       Member, Society for Pediatric Research, The Woodlands, TX
2011, 2020 Presidential Citation Award, American Society for Bioethics and Humanities, Glenview,
           IL
2009       Role Model, Quality Review Committee, Primary Children’s Medical Center, Salt Lake
           City, UT
2008       Nominee, Physician of the Year, Primary Children’s Medical Center, Salt Lake City, UT
2005-2006  Fellow, Medical Scholars Program, University of Utah School of Medicine, Salt Lake
           City, UT
1995-1997  Doctoral Scholar, Crossroads, A Program of Evangelicals for Social Action, Philadelphia
           PA
1989-1992  Fellow, The Pew Program in Medicine, Arts, and the Social Sciences, University of
           Chicago, Chicago, IL




                                                   23
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 24 of 48



ADMINISTRATIVE EXPERIENCE
Administrative Duties
2019-Present Chair, Oversight Committee, Cincinnati Fetal Center, Cincinnati, OH
2014-Present Chair, Ethics Committee, Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
2012-Present Director, Ethics Center, Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
2012-Present Chair, Ethics Consultation Subcommittee, Cincinnati Children’s Hospital Medical
              Center, Cincinnati, OH
2010          Co-Chair, Ethics Subcommittee, Work Group for Emergency Mass Critical Care in
              Pediatrics, Centers for Disease Control and Prevention, Atlanta, GA
2009          Chair, Ethics Working Group, H1N1 and Winter Surge, Primary Children’s Medical
              Center, Salt Lake City, UT
2005-2012     Chair, Ethics Committee, Primary Children’s Medical Center, Salt Lake City, UT
2005-2012     Chair, Ethics Consultation Subcommittee, Primary Children’s Medical Center, Salt Lake
              City, UT
2003-4        Chair, Clinical Pertinence Committee, Primary Children’s Medical Center, Salt Lake
              City, UT

Professional & Scientific Committees
Committees
2021           Member, EMCO Capacity Collaboration, Ohio Hospital Association, Columbus, OH
2020-2021      Member, Allocation of Scarce Resources Work Group, Ohio Hospital Association,
               Columbus, OH
2020-Present Member, Literature Selection Technical Review Committee, National Library of
               Medicine, Bethesda, MD
2020           Member, Crisis Standards of Care Workgroup, The Health Collaborative, Cincinnati, OH
2019-Present Member, Healthcare Ethics Consultant Certification Commission, Oak Park, IL
2019           Member, Expert Panel, Pediatric Oncology End-of-Life Care Quality Markers, Institute
               for Cancer Outcomes & Survivorship, University of Alabama at Birmingham,
               Birmingham, AL
2018           Member, Resource Planning and Allocation Team Implementation Task Force, Ohio
               Department of Health, Columbus, OH
2012-Present Member, Gaucher Initiative Medical Expert Committee, Project HOPE, Millwood, VA
2009-2014      Member, Clinical Ethics Consultation Affairs Committee, American Society for
               Bioethics and Humanities, Glenview, IL
2005-2011      Member, Committee on Bioethics, American Academy of Pediatrics, Oak Park, IL

Data Safety and Monitoring Boards
2019-Present Member, Data and Safety Monitoring Board, Sickle Cell Domestic Trials, National Heart,
                Lung, and Blood Institute, Bethesda, MD
2018-Present Member, Standing Safety Committee for P-188-NF (Carmeseal-MDTM) in Duchenne
                Muscular Dystrophy, Phrixus Pharmaceuticals, Inc., Ann Arbor, MI
2017-Present Member, Observational Study Monitoring Board, Sickle Cell Disease Observational
                Monitoring Board, National Heart, Lung, and Blood Institute, Bethesda, MD
2016-2018       Member, Observational Study Monitoring Board, Long Term Effects of Hydroxyurea in
                Children with Sickle Cell Anemia, National Heart, Lung, and Blood Institute, Bethesda,
                MD

Reviewer
2020-Present   Abstract Reviewer, American Society for Bioethics and Humanities Annual Meeting
2020           Grant Reviewer, The Croatian Science Foundation, Hvatska zaklada za znanost (HRZZ)
2018           Book Proposal Reviewer, Elsevier

                                                 24
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 25 of 48



2018-2019      Category Leader, Religion, Culture, and Social Sciences, American Society for Bioethics
               and Humanities Annual Meeting
2017           Timekeeper, American Society for Bioethics and Humanities Annual Meeting
2017-Present   Abstract Reviewer, Pediatric Academic Societies Annual Meeting
2016-Present   Workshop Reviewer, Pediatric Academic Societies Annual Meeting
2016           Grant Reviewer, Innovation Research Incentives Scheme, The Netherlands Organisation
               for Health Research and Development
2016-2017      Abstract Reviewer, American Society for Bioethics and Humanities Annual Meeting
2014, 2016     External Peer Reviewer, PSI Foundation, Toronto, Ontario, Canada
2014           Member, Scientific Committee, International Conference on Clinical Ethics and
               Consultation
2013           Abstract Reviewer, American Society for Bioethics and Humanities Annual Meeting
2013           Reviewer, Open Research Area Plus, Agence Nationale de la Research, Deutsche
               Forschungsgemeinschaft, Economic and Social Research Council, National Science
               Foundation, and Organization for Scientific Research
2011-2012      Abstract Reviewer, Pediatric Academic Societies Annual Meeting
2011-2013      Workshop Reviewer, Pediatric Academic Societies Annual Meeting
2011-Present   Abstract Reviewer, Pediatric Hospital Medicine Annual Meeting
2011-2012      Religious Studies Subcommittee Leader, Program Committee, American Society for
               Bioethics and Humanities Annual Meeting
2010           Abstract Reviewer, American Society for Bioethics and Humanities Annual Meeting

Other
2109           Mentor, Early Career Advising Program, American Society for Bioethics and Humanities
2018           Passing Point Determination, Healthcare Ethics Consultant-Certified Examination,
               Healthcare Ethics Consultant Certification Commission
2018           Member, Examination Committee, Healthcare Ethics Consultant-Certified Examination,
               Healthcare Ethics Consultant Certification Commission
2018           Item Writer, Healthcare Ethics Consultant-Certified Examination, Healthcare Ethics
               Consultant Certification Commission

UNIVERSITY COMMUNITY ACTIVITIES
Cincinnati Children’s Hospital Medical Center
2020-Present Member, Faculty Diversity and Inclusion Steering Committee
2020-Present Member, Caregiver Refusal Team
2020-Present Member, COVID-19 Vaccine Allocation Committee
2020-Present Member, Medical Management of COVID-19 Committee
2020           Member, Personal Protective Equipment Subcommittee of the COVID-19 Steering.
               Committee
2018-2019      Member, Planning Committee, Center for Clinical & Translational Science & Training
               Research Ethics Conference
2017           Member, Root Cause Analysis Team
2017-2020      Member, Employee Emergency Fund Review Committee
2016-2017      Member, Planning Committee, Center for Clinical & Translational Science & Training
               Research Ethics Conference
2015-2019      Member, Destination Excellence Medical Advisory Committee
2015-Present Member, Disorders of Sexual Development Case Review Committee
2015-2019      Member, Destination Excellence Case Review Committee
2014-2018      Member, Genomics Review Group, Institutional Review Board
2014-2017      Member, Center for Pediatric Genomics Leadership Committee
2013-2017      Member, Genetic Testing Subcommittee, Health Network

                                                 25
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 26 of 48



2013-2016      Member, Schwartz Center Rounds Planning Committee
2013-2014      Member, Genomics Ad Hoc Subcommittee, Board of Directors
2012-Present   Member, Cincinnati Fetal Center Oversight Committee
2012-Present   Member, Ethics Committee
2012-Present   Member, G-23
2012-2016      Member, Integrated Solid Organ Transplant Steering Committee

University of Utah
2009-2012      Member, Consolidated Hearing Committee

University of Utah School of Medicine
2010-2012      Member, Medical Ethics, Humanities, and Cultural Competence Thread Committee
2008-2010      Member, Fourth Year Curriculum Committee

University of Utah Department of Pediatrics
2010-2011      Member, Planning Committee, 25th Annual Biological Basis of Children’s Health
               Conference, “Sex, Gender, and Sexuality”
2009-2012      Member, Medical Executive Committee
2005-2012      Member, Retention, Promotion, and Tenure Committee
2004-2012      Interviewer, Residency Program
2003-2012      Member, Education Committee

Intermountain Healthcare
 2009-2012    Member, System-Wide Bioethics Resource Service
 2009-2012    Member, Pediatric Guidance Council

Primary Children’s Medical Center
2012-2012     Member, Shared Accountability Organization Steering Committee
2009          Member, H1N1 and Winter Surge Executive Planning Team
2005-2010     Member, Continuing Medical Education Committee
2005-2010     Member, Grand Rounds Planning Committee
2003-2012     Member, Ethics Committee

ACTIVE MEMBERSHIPS IN PROFESSIONAL SOCIETIES
2012-Present Association of Bioethics Program Directors
2011-Present Society for Pediatric Research
2000-Present American Academy of Pediatrics
1999-Present American Society of Bioethics and Humanities

FUNDING
Past Grants
2015-2019      “Better Outcomes for Children: Promoting Excellence in Healthcare Genomics to Inform
               Policy.”
               Percent Effort: 9%
               National Human Genome Research Institute
               Grant Number: 1U01 HG008666-01
               Role: Investigator




                                                26
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 27 of 48



2015-2016      “Ethics of Informed Consent for Youth in Foster Care”
               Direct Costs: $10,000
               Ethics Grant, Center for Clinical and Translational Science and Training
               University of Cincinnati Academic Health Center
               Role: Co-Investigator

2014-2015      “Extreme Personal Exposure Biomarker Levels: Engaging Community Physicians and
               Ethicists for Guidance”
               Direct Costs: $11,640
               Center for Environmental Genetics
               University of Cincinnati College of Medicine
               Role: Investigator

2014-2015      “Child, Adolescent, and Parent Opinions on Disclosure Policies for Incidental Findings in
               Clinical Whole Exome Sequencing”
               Direct Costs: $4,434
               Ethics Grant, Center for Clinical and Translational Science and Training, University of
               Cincinnati Academic Health Center
               Role: Principal Investigator

2013-2014      “Better Outcomes for Children: GWAS & PheWAS in eMERGEII
               Percent Effort: 5%
               National Human Genome Research Institute
               Grant Number: 3U01HG006828-0251
               Role: Investigator

2004-2005       "Potential Patients' Knowledge, Attitudes, and Beliefs Regarding Participating in
               Medical Education: Can They be Interpreted in Terms of Presumed Consent?"
               Direct Costs: $8,000
               Interdisciplinary Research in Applied Ethics and Human Values, University Research
               Committee, University of Utah
               Role: Principal Investigator

TEACHING RESPONSIBILITIES/ASSIGNMENTS
Course and Curriculum Development
2003-2012    Medical Ethics, Internal Medicine 7560, University of Utah School of Medicine, Taught
             1 time per year, Taken by medical students, Enrollment 100

Course Lectures
2018-Present Biomedical Ethics, “Conscientious Objection in Healthcare” and “Ethical Issues in the
              Care of Transgender Adolescents,” MEDS 4035 & MEDS 4036, University of Cincinnati
              College of Medicine, Taught 1 time per year, Taken by senior undergraduate students,
              Enrollment 52.
2016          Foundations of Healthcare Ethics and Law, “Clinical Ethics,” HESA 390, Xavier
              University.
2014-Present Physicians and Society, “Transfusion and the Jehovah’s Witness Faith,” “Obesity
              Management: Ethics, Policy, and Physician Implicit Bias,” “Embryos and Ethics: The
              Ethics of Designer Babies,” “Ethics and Genetic Testing,” and “Ethics and Direct to
              Consumer Genetic Testing,” 26950112 and 26950116, University of Cincinnati School of
              Medicine, Taken by first and second year medical students, Enrollment 100.
2014-Present Ethical Issues in Health Care, “Ethical Issues in Managing Drug Shortages: The Macro,

                                                  27
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 28 of 48



               Meso, and Micro Levels,” HESA 583, College of Social Sciences, Health, and Education
               Health Services Administration, Xavier University, Taken by health services
               administration students, Enrollment 25.
2009           Physical Diagnosis II, Internal Medicine 7160, University of Utah School of Medicine,
               Taught 1 time per year, Taken by medical students, Enrollment 100
2003-2012      Medical Ethics, Internal Medicine 7560, University of Utah School of Medicine, Taught
               1 time per year, Taken by fourth year medical students, Enrollment 100

Small Group Teaching
2018-Present Ethics in Research, GNTD 7003-001, University of Cincinnati School of Medicine,
             Taught 1 time per year, Taken by fellows, MS, and PhD students, Enrollment 110.
2007         Physical Diagnosis I, Internal Medicine 7150, University of Utah School of Medicine,
             Taught 1 time per year, Taken by medical students, Enrollment 100
2003-2012    Medical Ethics, Internal Medicine 7560, University of Utah School of Medicine, Taught
             1 time per year, Taken by fourth medical students, Enrollment 100
2003         Pediatric Organ System, Pediatrics 7020, University of Utah School of Medicine, Taught
             1 time per year, Taken by medical students, Enrollment 100

Graduate Student Committees
2018-Present Chair, Scholarship Oversight Committee, William Sveen, Pediatric Critical Care
             Fellowship, Cincinnati Children’s Hospital Medical Center, Cincinnati, OH
2018-2020    Member, Scholarship Oversight Committee, Anne Heueman, Genetic Counseling,
             University of Cincinnati, Cincinnati, OH
2017-2019    Chair, Scholarship Oversight Committee, Bryana Rivers, Genetic Counseling, University
             of Cincinnati, Cincinnati, OH
2013-2015    Mentor, Sophia Hufnagel, Combined Pediatrics/Genetics Residency, Cincinnati
             Children’s Hospital Medical Center, Cincinnati, OH
2013-2015    Co-Chair, Scholarship Oversight Committee, Andrea Murad, Genetic Counseling,
             University of Cincinnati, Cincinnati, OH
2013-2014    Member, Scholarship Oversight Committee, Grace Tran, Genetic Counseling, University
             of Cincinnati, Cincinnati, OH
2011-2012    Chair, Scholarship Oversight Committee, Kevin E. Nelson, MD, PhD, Pediatric Inpatient
             Medicine Fellowship, University of Utah, Salt Lake City, UT

Continuing Education Lectures
2008 Choosing Healthplans All Together (CHAT) Exercise Facilitator, 18th Annual Intermountain
       Medical Ethics Conference, “Setting Priorities for Healthcare in Utah: What Choices are We
       Ready to Make?,” Salt Lake City, Utah, October 3.
2007 Speaker, Infant Medical Surgical Unit, Primary Children’s Medical Center, “Withholding and
       Withdrawing Artificial Nutrition and Hydration: Can It Be Consistent With Care?,” Salt Lake
       City, Utah, September 6.
2007 Faculty Scholar-in Residence, Summer Seminar, “The Role of Religion in Bioethics,” Utah
       Valley State College, Orem, Utah, May 1.
2006 Workshop Leader, Faculty Education Retreat, “Publications and Publishing in Medical
       Education,” University of Utah School of Medicine, Salt Lake City, Utah, September 15.
2006 Breakout Session, 16th Annual Intermountain Medical Ethics Conference, “Donation after Cardiac
       Death: Evolution of a Policy,” Salt Lake City, Utah, March 28.




                                                28
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 29 of 48



Other Educational Activities
2008 Instructor, Contemporary Ethical Issues in Medicine and Medical Research, Osher Lifelong
       Learning Institute, University of Utah, “Religion and Bioethics: Religiously Based Demands for
       and Refusals of Treatment,” Salt Lake City, Utah, February 7.
2007 Speaker, Biology Seminar, Utah Valley State College, “Is He Dead?: Criteria of the
       Determination of Death and Their Implications for Withdrawing Treatment and Recovering
       Organs for Transplant,” Orem, Utah, September 21.

PEER-REVIEWED JOURNAL ARTICLES
1. Armand H. Matheny Antommaria and Ndidi I. Unaka. (2021) “Counterpoint: Prioritizing Health Care
    Workers for Scarce Critical Care Resources is Impractical and Unjust. Journal of Hospital Medicine.
    16: 182-3. PMID 33617445.
2. Gregory A. Grabowski, Armand H. Matheny Antommaria, Edwin H. Kolodny, and Pramod K.
    Mistry. (2021) “Gaucher Disease: Basic and Translational Science Needs for More Complete Therapy
    and Management.” Molecular Genetics and Metabolism. 132: 59-75. PMID: 33419694.
3. Armand H. Matheny Antommaria, Laura Monhollen, and Joshua K. Schaffzin. (2021) “An Ethical
    Analysis of Hospital Visitor Restrictions and Masking Requirements During the COVID-19.” Journal
    of Clinical Ethics. 32(1): 35-44. PMID 33416516.
4. Armand H. Matheny Antommaria (2020) “The Pediatric Hospital Medicine Core Competencies: 4.05
    Ethics.” Journal of Hospital Medicine. 15(S1): 120-121.
5. Armand H. Matheny Antommaria, Tyler S. Gibb, Amy L. McGuire, Paul Root Wolpe, Matthew K.
    Wynia, Megan K. Applewhite, Arthur Caplan, Douglas S. Diekema, D. Micah Hester, Lisa
    Soleymani Lehmann, Renee McLeod-Sordjan, Tamar Schiff, Holly K. Tabor, Sarah E. Wieten, and
    Jason T. Eberl for a Task Force of the Association of Bioethics Program Directors (2020) “Ventilator
    Triage Policies During the COVID-19 Pandemic at U.S. Hospitals Associated With Members of the
    Association of Bioethics Program Directors.” Annals of Internal Medicine. 173(3): 188-194.
    PMID: 32330224.
6. Armand H. Matheny Antommaria (2020) “Conflicting Duties and Reciprocal Obligations During a
    Pandemic.” Journal of Hospital Medicine. 5:284-286. PMID: 32379030.
7. Mary V. Greiner, Sarah J. Beal, and Armand H. Matheny Antommaria (2020) “Perspectives on
    Informed Consent Practices for Minimal-Risk Research Involving Foster Youth.” Pediatrics.
    45:e20192845. PMID: 32156772.
8. Jennifer deSante-Bertkau, Michelle McGowan, and Armand H. Matheny Antommaria (2018)
    “Systematic Review of Typologies Used to Characterize Clinical Ethics Consultations.” Journal of
    Clinical Ethics. 29:291-304. PMID: 30605439.
9. Andrew J. Redmann, Melissa Schopper, Armand H. Matheny Antommaria, Judith Ragsdale,
    Alessandro de Alarcon, Michael J. Jutter, Catherine K. Hart, and Charles M. Myer. (2018) “To
    Transfuse or Not to Transfuse? Jehovah’s Witnesses and PostOperative Hemorrhage in Pediatric
    Otolaryngology.” International Journal of Pediatric Otorhinolaryngology. 115:188-192. PMID:
    30368384.
10. Armand H. Matheny Antommaria, Kyle B. Brothers, John A. Myers, Yana B Feygin, Sharon A.
    Aufox, Murray H. Brilliant, Pat Conway, Stephanie M. Fullerton, Nanibaa’ A. Garrison, Carol R.
    Horowitz, Gail P. Jarvik, Rongling Li, Evette J. Ludman, Catherine A. McCarty, Jennifer B.
    McCormick, Nathaniel D. Mercaldo, Melanie F. Myers, Saskia C. Sanderson, Martha J. Shrubsole,
    Jonathan S. Schildcrout, Janet L. Williams, Maureen E. Smith, Ellen Wright Clayton, Ingrid A.
    Holm. (2018) “Parents’ Attitudes toward Consent and Data Sharing in Biobanks: A Multi-Site
    Experimental Survey.” AJOB Empirical Research. 21:1-15. PMID: 30240342.
11. Armand H. Matheny Antommaria and Cynthia A. Prows. (2018) “Content Analysis of Requests for
    Religious Exemptions from a Mandatory Influenza Vaccination Program for Healthcare Personnel”
    Journal of Medical Ethics. 44: 389-391. PMID: 29463693.


                                                  29
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 30 of 48



12. Armand H. Matheny Antommaria (2017) “May Medical Centers Give Nonresident Patients Priority
    in Scheduling Outpatient Follow-Up Appointments?” Journal of Clinical Ethics. 28: 217-221. PMID:
    28930708.
13. Andrea M. Murad, Melanie F. Myers, Susan D. Thompson, Rachel Fisher, and Armand H. Matheny
    Antommaria (2017) “A Qualitative Study of Adolescents’ Understanding of Biobanks and Their
    Attitudes Toward Participation, Re-contact, and Data Sharing.” American Journal of Medical
    Genetics: Part A. 173: 930-937. PMID: 28328120.
14. Saskia Sanderson, Kyle Borthers, Nathaniel Mercaldo, Ellen Wright Clayton, Armand Antommaria,
    Sharon Aufox, Murray Brillant, Diego Campos, David Carrell, John Connolly, Pat Conway,
    Stephanie Fullerton, Nanibaa Garrison, Carol Horowitz, Gail Jarvik, David Kaufman, Terrie
    Kitchner, Rongling Li, Evette Ludman, Cahterine McCarty, Jennifer McCormick, Valerie McManus,
    Melanie Myers, Aaron Scrol, Janet Williams, Martha Shrubsole, Jonathan Schildcrout, Maureen
    Smith, and Ingrid Holm (2017) “Public Attitudes Towards Consent and Data Sharing in Biobank
    Research: A Large Multisite Experimental Survey in the US.” The American Journal of Human
    Genetics. 100: 414-427. PMID: 28190457.
15. Maureen E. Smith, Saskia C Sanderson, Kyle B Brothers, Melanie F Myers, Jennifer McCormick,
    Sharon A Aufox, Martha J Shrubsole, Nanibaa' A Garrison, Nathaniel D Mercaldo, Jonathan S
    Schildcrout, Ellen Wright Clayton, Armand H. Matheny Antommaria, Melissa Basford, Murray
    Brilliant, John J Connolly, Stephanie M Fullerton, Carol R Horowitz, Gail P Jarvik, Dave Kaufman,
    Terrie Kitchner, Rongling Li, Evette J Ludman, Catherine McCarty, Valerie McManus, Sarah C
    Stallings, Janet L Williams, and Ingrid A Holm (2016) “Conducting a Large, Multi-Site Survey about
    Patients' Views on Broad Consent: Challenges and Solutions.” BMC Medical Research Methodology.
    16: 162. PMID: 27881091.
16. Angela Lorts, Thomas D. Ryan, Armand H. Matheny Antommaria, Michael Lake, and John
    Bucuvalas (2016) “Obtaining Consensus Regarding International Transplantation Continues to be
    Difficult for Pediatric Centers in the United States.” Pediatric Transplant. 20: 774-777. PMID:
    27477950.
17. Sophia B. Hufnagel, Lisa J. Martin, Amy Cassedy, Robert J. Hopkin, and Armand H. Matheny
    Antommaria (2016) “Adolescents’ Preferences Regarding Disclosure of Incidental Findings in
    Genomic Sequencing That Are Not Medically Actionable in Childhood.” American Journal of
    Medical Genetics Part A. 170: 2083-2088. PMID: 27149544.
18. Nanibaa’ A. Garrison, Nila A. Sathe, Armand H. Matheny Antommaria, Ingrid A. Holm, Saskia
    Sanderson, Maureen E. Smith, Melissa McPheeters, and Ellen Wright Clayton (2016) “A Systematic
    Literature Review of Individuals’ Perspectives on Broad Consent and Data Sharing in the United
    States.” Genetics in Medicine. 18: 663-71. PMID: 26583683.
19. Kyle B. Brothers, Ingrid A. Holm Janet E. Childerhose, Armand H. Matheny Antommaria, Barbara
    A. Bernhardt, Ellen Wright Clayton, Bruce D. Gelb, Steven Joffe, John A. Lynch, Jennifer B.
    McCormick, Laurence B. McCullough, D. William Parsons, Agnes S. Sundaresan, Wendy A. Wolf,
    Joon-Ho Yu, and Benjamin S. Wilfond (2016) “When Genomic Research Participants Grow Up:
    Contact and Consent at the Age of Majority.” The Journal of Pediatrics 168: 226-31. PMID:
    26477867.
20. Erin E. Bennett, Jill Sweney, Cecile Aguayo, Criag Myrick, Armand H. Matheny Antommaria, and
    Susan L. Bratton (2015) “Pediatric Organ Donation Potential at a Children’s Hospital.” Pediatric
    Critical Care Medicine. 16: 814-820. PMID: 26237656.
21. Anita J. Tarzian, Lucia D. Wocial, and the ASBH Clinical Ethics Consultation Affairs Committee
    (2015) “A Code of Ethics for Health Care Ethics Consultants: Journey to the Present and Implications
    for the Field.” American Journal of Bioethics. 15: 38-51. PMID: 25970392.
22. Armand H. Matheny Antommaria, Christopher A. Collura, Ryan M. Antiel, and John D. Lantos
    (2015) “Two Infants, Same Prognosis, Different Parental Preferences.” Pediatrics, 135: 918-923.
    PMID: 25847802.


                                                  30
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 31 of 48



23. Stefanie Benoit, Armand H. Matheny Antommaria, Norbert Weidner, and Angela Lorts (2015)
    “Difficult Decision: What should we do when a VAD supported child experiences a severe stroke?”
    Pediatric Transplantation 19: 139-43. PMID: 25557132.
24. Kyle B. Brothers, John A. Lynch, Sharon A. Aufox, John J. Connolly, Bruce D. Gelb, Ingrid A.
    Holm, Saskia C. Sanderson, Jennifer B. McCormick, Janet L. Williams, Wendy A. Wolf, Armand H.
    Matheny Antommaria, and Ellen W. Clayton (2014) “Practical Guidance on Informed Consent for
    Pediatric Participants in a Biorepository.” Mayo Clinic Proceedings, 89: 1471-80. PMID: 25264176.
25. Sophia M. Bous Hufnagel and Armand H. Matheny Antommaria (2014) “Laboratory Policies on
    Reporting Secondary Findings in Clinical Whole Exome Sequencing: Initial Uptake of the ACMG’s
    Recommendations.” American Journal of Medical Genetics Part A, 164: 1328-31. PMID: 24458369.
26. Wylie Burke, Armand H. Matheny Antommaria, Robin Bennett, Jeffrey Botkin, Ellen Wright
    Clayton, Gail E. Henderson, Ingrid A. Holm, Gail P. Jarvik, Muin J. Khoury, Bartha Maria Knoppers,
    Nancy A. Press, Lainie Friedman Ross, Mark A. Rothstein, Howard Saal, Wendy R. Uhlmann,
    Benjamin Wilfond, Susan M. Wold, and Ron Zimmern (2013) “Recommendations for Returning
    Genomic Incidental Findings? We Need to Talk!” Genetics in Medicine, 15: 854-859. PMID:
    23907645.
27. Armand H. Matheny Antommaria (2013) “An Ethical Analysis of Mandatory Influenza Vaccination
    of Health Care Personnel: Implementing Fairly and Balancing Benefits and Burdens,” American
    Journal of Bioethics, 13: 30-37. PMID: 23952830.
28. Joseph A. Carrese and the Members of the American Society for Bioethics and Humanities Clinical
    Ethics Consultation Affairs Standing Committee (2012) “HCEC Pearls and Pitfalls: Suggested Do’s
    and Don’t’s for Healthcare Ethics Consultants,” Journal of Clinical Ethics, 23: 234-240. PMID:
    23256404.
29. Christopher G Maloney, Armand H Matheny Antommaria, James F Bale Jr., Jian Ying, Tom Greene
    and Rajendu Srivastiva (2012) “Factors Associated with Intern Noncompliance with the 2003
    Accreditation Council for Graduate Medical Education's 30-hour Duty Period Requirement,” BMC
    Medical Education 12: 33. PMID: 22621439.
30. Armand H. Matheny Antommaria, Jill Sweney, and W. Bradley Poss (2010) “Critical Appraisal of:
    Triaging Pediatric Critical Care Resources During a Pandemic: Ethical and Medical Considerations,”
    Pediatric Critical Care Medicine, 11:396-400. PMID: 20453611.
31. Armand H. Matheny Antommaria, Karen Trotochaud, Kathy Kinlaw, Paul N. Hopkins, and Joel
    Frader (2009) ”Policies on Donation After Cardiac Death at Children’s Hospitals: A Mixed-Methods
    Analysis of Variation,” Journal of the American Medical Association, 301: 1902-8. PMID: 19436017.
32. Kristine M. Pleacher, Elizabeth S. Roach, Willem Van der Werf, Armand H. Matheny Antommaria,
    and Susan L. Bratton (2009) “Impact of a Pediatric Donation after Cardiac Death Program,” Pediatric
    Critical Care Medicine, 10: 166-70. PMID: 19188881.
33. Flory L. Nkoy, Sarah Petersen, Armand H Matheny Antommaria, and Christopher G. Maloney (2008)
    “Validation of an Electronic System for Recording Medical Student Patient Encounters,” AMIA
    [American Medical Informatics Association] Annual Symposium Proceedings, 6: 510-14. PMID:
    18999155. Nominated for the Distinguished Paper Award
34. Armand H. Matheny Antommaria, Sean D. Firth, and Christopher G. Maloney (2007) “The
    Evaluation of an Innovative Pediatric Clerkship Structure Using Multiple Outcome Variables
    including Career Choice” Journal of Hospital Medicine, 2: 401-408. PMID: 18081170.
35. Armand H. Matheny Antommaria (2006) “‘Who Should Survive?: One of the Choices on Our
    Conscience:’ Mental Retardation and the History of Contemporary Bioethics.” Kennedy Institute of
    Ethics Journal, 16: 205-224. PMID: 17091558.
36. Armand H. Matheny Antommaria (2004) “Do as I Say Not as I Do: Why Bioethicists Should Seek
    Informed Consent for Some Case Studies.” Hastings Center Report, 34 (3): 28-34. PMID: 15281724.
37. Armand H. Matheny Antommaria (2004) “A Gower Maneuver: The American Society for Bioethics
    and Humanities’ Resolution of the ‘Taking Stands’ Debate.” American Journal of Bioethics, 4
    (Winter): W24-27. PMID: 15035934.

                                                  31
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 32 of 48




NON PEER-REVIEWED JOURNAL ARTICLES
1. Katherine Wade and Armand H. Matheny Antommaria (2016) “Inducing HIV Remission in
    Neonates: Children’s Rights and Research Ethics.” Journal of Medicine and Biology, 58(3): 348-54.
    PMID 27157354.
2. Armand H. Matheny Antommaria (2014) “Response to Open Peer Commentaries on ‘An Ethical
    Analysis of Mandatory Influenza.” American Journal of Bioethics, 14(7): W1-4. PMID: 24978422.
3. Armand H. Matheny Antommaria and Brent D. Kaziny (2012) “Ethical Issues in Pediatric Emergency
    Medicine’s Preparation for and Response to Disasters.” Virtual Mentor, 14: 801-4. PMID: 23351860.
4. Armand H. Matheny Antommaria, Tia Powell, Jennifer E. Miller, and Michael D. Christian (2011)
    “Ethical Issues in Pediatric Emergency Mass Critical Care,” Pediatric Critical Care Medicine, 12(6
    Suppl): S163-8. PMID: 22067926.
5. Armand H. Matheny Antommaria and Emily A. Thorell (2011) “Non-Pharmaceutical Interventions to
    Limit Transmission of a Pandemic Virus: The Need for Complementary Programs to Address
    Children’s Diverse Needs.” Journal of Clinical Ethics, 22: 25-32. PMID: 21595352.
6. Armand H. Matheny Antommaria (2010) “Conscientious Objection in Clinical Practice: Notice,
    Informed Consent, Referral, and Emergency Treatment.” Ave Maria Law Review, 9: 81-99.
7. Armand H. Matheny Antommaria (2008) “Defending Positions or Identifying Interests: The Uses of
    Ethical Argumentation in the Debate over Conscience in Clinical Practice,” Theoretical Medicine and
    Bioethics, 29: 201-12. PMID: 18821078.
8. Armand H. Matheny Antommaria (2008) “How can I give her IV antibiotics at home when I have
    three other children to care for?: Using Dispute System Design to Address Patient-Provider Conflicts
    in Health Care.” Hamline Journal of Public Law & Policy, 29: 273-86.
9. Armand H. Matheny Antommaria (2007) “Alternative Dispute Resolution and Pediatric Clinical
    Ethics Consultation: Why the Limits of Ethical Expertise and the Indeterminacy of the Best Interests
    Standard Favor Mediation.” Ohio State Journal on Dispute Resolution, 23: 17-59.
10. Armand H. Matheny Antommaria (2006) “Jehovah’s Witnesses, Roman Catholicism, and Calvinism:
    Religion and State Intervention in Parental, Medical Decision-Making,” Journal of Law and Family
    Studies, 8: 293-316.
11. Armand H. Matheny Antommaria and James F. Bale, Jr. (2002) “Ethical Issues in Clinical Practice:
    Cases and Analyses,” Seminars in Pediatric Neurology 9: 67-76. PMID: 11931129.

REVIEW ARTICLES
Armand H. Matheny Antommaria (2010) “Conceptual and Ethical Issues in the Declaration of Death:
Current Consensus and Controversies.” Pediatrics in Review 31: 427-430. PMID: 20889737.

BOOKS
Armand H. Matheny Antommaria (1998) A Retrospective, Political and Ethical Analysis of State
Intervention into Parental Healthcare Decisions for Infants with Disabilities. Wynnewood, Pennsylvania:
Evangelicals for Social Action.

BOOK CHAPTERS
1. Armand H. Matheny Antommaria (2018) “Against Medical Advice Discharges: Pediatric
   Considerations.” In Against-Medical-Advice Discharges from the Hospital: Optimizing Prevention
   and Management to Promote High-Quality, Patient-Centered Care. David Alfandre. New York,
   Springer: 143-157.
2. Armand H. Matheny Antommaria (2016) “Conscientious Objection in Reproductive Medicine.” In
   The Oxford Handbook of Reproductive Ethics. Leslie Francis. Oxford, Oxford University Press: 209-
   225.



                                                  32
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 33 of 48



3. Armand H. Matheny Antommaria (2011) “Patient Participation in Medical Education.” In Clinical
   Ethics in Pediatrics: A Case-based Approach. Douglas Diekema, Mark Mercurio, and Mary Beth
   Adam. Cambridge, Cambridge University Press: 221-225.
4. Armand H. Matheny Antommaria (2011) “State Intervention in Parental Decision Making: Gone
   Baby Gone.” In The Picture of Health: Medical Ethics and the Movies. Henri Colt, Silvia Quadrelli,
   and Lester Friedman. Oxford, Oxford University Press: 308-12.
5. Armand H. Matheny Antommaria (2009) “Managing Conflicts of Interest: A Perspective from a
   Pediatrician.” In Professionalism in Medicine: The Case-Based Guide for Medical Students. John
   Spandorfer, Charles Pohl, Thomas Nasca and Susan Lee Rattner. Cambridge, Cambridge University
   Press: 376-7.
6. Armand H. Matheny Antommaria (2007) “Do-Not-Resuscitate Orders.” In Comprehensive Pediatric
   Hospital Medicine. L. B. Zaoutis and V. W. Chiang. Philadelphia, Mosby Elsevier: 1200-4.

OTHER
Policy Statements and Technical Reports
1. American Academy of Pediatrics Committee on Bioethics. Armand H. Matheny Antommaria Lead Author.
    (2013) “Conflicts between Religious or Spiritual Beliefs and Pediatric Care: Informed Refusal, Exemptions,
    and Public Funding.” Pediatrics. 132: 962-965. PMID: 24167167.
2. American Academy of Pediatrics Committee on Bioethics. Armand H. Matheny Antommaria Lead Author.
    (2013) “Ethical Controversies in Organ Donation After Circulatory Death.” Pediatrics. 131: 1021-1026.
    PMID: 23629612.
3. American Academy of Pediatrics Committee on Bioethics and Committee on Genetics and the American
    College of Medical Genetics and Genomics Social, Ethical, and Legal Issues Committee (2013) “Policy
    Statement: Ethical and Policy Issues in Genetic Testing and Screening of Children.” Pediatrics. 131: 620-622.
    PMID: 23428972.
4. Lainie Friedman Ross, Howard M. Saal, Karen L. David, Rebecca R. Anderson and the American Academy
    of Pediatrics Committee on Bioethics and Committee on Genetics and the American College of Medical
    Genetics and Genomics Social, Ethical, and Legal Issues Committee (2013) “Technical Report: Ethical and
    Policy Issues in Genetic Testing and Screening of Children.” Genetics in Medicine. 15: 234-245. PMID:
    23429433.
5. American Academy of Pediatrics Committee for Pediatric Research and Committee on Bioethics (2012)
    “Human Embryonic Stem Cell (hESC) and Human Embryo Research.” Pediatrics 130: 972-977. PMID:
    23109685.
6. American College of Obstetricians and Gynecologists, Committee on Ethics and American Academy of
    Pediatrics, Committee on Bioethics (2011) “Maternal-Fetal Intervention and Fetal Care Centers,” Pediatrics
    128; e473-e478. PMID: 21788223.
7. American Academy of Pediatrics Committee on Pediatric Emergency Medicine and Committee on Bioethics
    (2011) “Consent for Emergency Medical Services for Children and Adolescents.” Pediatrics 128: 427-433.
    PMID: 21788221.
8. Council on School Health and Committee on Bioethics. Robert Murray and Armand H. Matheny
    Antommaria Lead Authors. (2010) “Honoring –Do-Not-Attempt Resuscitation Requests in Schools.”
    Pediatrics 125; 1073-1077. PMID: 20421255.
9. Committee on Bioethics (2010) “Ritual Genital Cutting of Female Minors.” Pediatrics 125; 1088-
    1093. PMID: 20421257.
10. Committee on Bioethics. (2010) “Children as Hematopoietic Stem Cell Donors,” Pediatrics 125;
    392-40. PMID: 20100753.
11. Committee on Bioethics. Armand H. Matheny Antommaria Lead Author. (2009) “Physician Refusal
    to Provide Information or Treatment Based on Claims of Conscience.” Pediatrics. 124; 1689-93.
    PMID: 19948636.
12. Committee on Bioethics (2009) “Pediatrician-Family-Patient Relationships: Managing the
    Boundaries.” Pediatrics 124; 1685-8. PMID: 19948635.

                                                   33
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 34 of 48



13. Douglas S. Diekema, Jeffrey R. Botkin, and Committee on Bioethics (2009) “Forgoing Medically
    Provided Nutrition and Hydration in Children.” Pediatrics 124; 813-22. PMID: 19651596.
14. Lainie Friedman Ross, J. Richard Thistlethwaite, Jr., and the Committee on Bioethics (2008) “Minors
    as Living Solid-Organ Donors.” Pediatrics 122: 454-61. PMID: 18676567.
15. Mary E. Fallat, John Hutter, and Section on Hematology Oncology and Section on Surgery the
    Committee on Bioethics (2008) “Preservation of Fertility in Pediatric and Adolescent Patients with
    Cancer.” Pediatrics 121: 1461-9. PMID: 18450888.
16. Marcia Levetown and Bioethics and the Committee on Bioethics (2008) “Communicating With
    Children and Families: From Everyday Interactions to Skill in Conveying Distressing Information.”
    Pediatrics 121: 1441-60. PMID: 18450887.
17. American Academy of Pediatrics. Committee on Bioethics (2007) “Professionalism in Pediatrics:
    Statement of Principles.” Pediatrics 120:895-7. PMID: 17908776.

Ethics Rounds
1. Natalie Lanocha, Tyler Tate, Erica Salter, Nanette Elster, and Armand H. Matheny Antommaria.
   (2021) “Can Parents Restruct Access to Their Adolescent’s Voice?: Deciding About a
   Tracheostomy.” Pediatrics. 147: e2021050358. PMID 33785636.
2. Timothy Crisci, Zeynep N. Inanc Salih, Ndidi Unaka, Jehanna Peerzada, and Armand H. Matheny
   Antommaria. (2021) “What Should an Intern Do When She Disagrees With the Attending?”
   Pediatrics. 147: e2020049646. PMID 33627371.
3. Liza-Marie Johnson, Erica C. Kaye, Kimberly Sawyer, Alex M. Brenner, Stefan J. Friedrichsdorf,
   Abby R. Rosenberg, Armand H. Mathey Antommaria. (2021) “Opioid Management in the Dying
   Child With Addiction.” Pediatrics 147: e2020046219. PMID 33446508.

Continuing Medical Education
1. Armand H. Matheny Antommaria (2014) Authored 4 questions. NEJM Knowledge+ Family
   Medicine Board Review. NEJM Group.
2. Armand H. Matheny Antommaria (2009) “Hot Topics: Ethics and Donation After Cardiac Death
   [online course]. PediaLink. American Academy of Pediatrics. October 24.
   http://ethics.ht.courses.aap.org/. Accessed December 14. 2009.

Editorials
1. Armand H.Matheny Antommaria, Chris Feudtner, Mary Beth Benner, and Felicia Cohn on Behalf of
   the Healthcare Ethics Consultant-Certified Certification Commission (2020) “The Healthcare Ethics
   Consultant-Certified Program: Fair, Feasible, and Defensible, But Neither Definite Nor Finished,”
   American Journal of Bioethics 20:1-5. PMID: 32105202.
2. Armand H. Matheny Antommaria and Pamela W. Popp (2020) “The Potential Roles of Surrogacy
   Ladders, Standby Guardians, and Medicolegal Partnerships, in Surrogate Decision Making for
   Parents of Minor Children,” Journal of Pediatrics 220:11-13. PMID 31952849.

Commentaries
1. William Sveen and Armand H. Matheny Antommaria. (2020) “Why Healthcare Workers Should Not
   Be Prioritized in Ventilator Triage.” American Journal of Bioethics. 20(7): 133-135. PMID:
   32716811.
2. Armand H. Matheny Antommaria, William Sveen, and Erika L. Stalets (2020) “Informed Consent
   Should Not Be Required for Apnea Testing and Arguing It Should Misses the Point,” American
   Journal of Bioethics. 20: 25-27. PMID: 32441602.
3. Armand H. Matheny Antommaria (2019) “Relational Potential versus the Parent-Child Relationship,”
   Hastings Center Report. 49(3): 26-27. PMID: 31269255.



                                                  34
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 35 of 48



4. Armand H. Matheny Antommaria, Robert A. Shapiro, and Lee Ann E. Conard (2019) “Psychological
    Maltreatment and Medical Neglect of Transgender Adolescents: The Need for Recognition and
    Individualized Assessment.” American Journal of Bioethics. 19: 72-74. PMID: 31543011.
5. Armand H. Matheny Antommaria (2018) “Accepting Things at Face Value: Insurance Coverage for
    Transgender Healthcare.” American Journal of Bioethics. 18: 21-23. PMID: 31159689.
6. Armand H. Matheny Antommaria and Judith R. Ragsdale (2018) “Shaken, not Stirred: What are
    Ethicists Licensed to Do?” American Journal of Bioethics 18: 56-58. PMID: 29697345.
7. Armand H. Matheny Antommaria (2017) “Issues of Fidelity and Trust Are Intrinsic to Uncontrolled
    Donation after Circulatory Determination of Death and Arise Again with Each New Resuscitation
    Method,” American Journal of Bioethics 17: 20-22. PMID: 28430053.
8. Armand H. Matheny Antommaria (2016) “Conscientious Objection: Widening the Temporal and
    Organizational Horizons,” The Journal of Clinical Ethics 27: 248-250. PMID: 27658282.
9. Armand H. Matheny Antommaria and Ron King. (2016) “Moral Hazard and Transparency in
    Pediatrics: A Different Problem Requiring a Different Solution.” American Journal of Bioethics 16:
    39-40. PMID: 27292846.
10. Armand H. Matheny Antommaria and Richard F. Ittenabch (2016) “Quality Attestation’s Portfolio
    Evaluation Is Feasible, But Is It Reliable and Valid?” American Journal of Bioethics 16: 35-38.
    PMID: 26913658.
11. Armand H. Matheny Antommaria and Kristin Stanley Bramlage (2015) “Enrolling Research
    Participants in Private Practice: Conflicts of Interest, Consistency, Therapeutic Misconception, and
    Informed Consent.” AMA Journal of Ethics. 17:1122-1126. PMID: 26698585.
12. Armand H. Matheny Antommaria (2015) "Characterizing Clinical Ethics Consultations: The Need
    for a Standardized Typology of Cases." American Journal of Bioethics 15: 18-20. PMID: 25970383.
13. Armand H. Matheny Antommaria (2015) "Intensified Conflict Instead of Closure: Clinical Ethics
    Consultants' Recommendations' Potential to Exacerbate Ethical Conflicts." American Journal of
    Bioethics 15: 52-4. PMID: 25562231.
14. Lainie Friedman Ross and Armand H. Matheny Antommaria (2014) “The need to promote all
    pediatric stem cell donors’ understanding and interests.” Pediatrics 133: e1356-e1357. PMID:
    24777208.
15. Armand H. Matheny Antommaria (2014) “Pubertal Suppression and Professional Obligations: May a
    Pediatric Endocrinologist Refuse to Treat an Adolescent with Gender Dysphoria.” American Journal
    of Bioethics 13: 43-46. PMID: 24422933.
16. Armand H. Matheny Antommaria (2012) “Empowering, Teaching, and Occasionally Advocating:
    Clinical Ethics Consultants’ Duties to All of the Participants in the Process.” American Journal of
    Bioethics 12 11-3. PMID: 22852533.
17. Armand H. Matheny Antommaria (2010) “Dying but not Killing: Donation after Cardiac Death
    Donors and the Recovery of Organs.” Journal of Clinical Ethics 21: 229-31. PMID: 21089993.
18. Armand H. Matheny Antommaria and Julie Melini (2010) “Is it Reasonable to Refuse to be Seen by a
    Nurse Practitioner in the Emergency Department?” American Journal of Bioethics 10: 15-17. PMID:
    20694899.
19. William Meadow, Chris Feudtner, Armand H. Matheny Antommaria, Dane Sommer, John Lantos
    (2010) “A Premature Baby with Necrotizing Enterocolitis Whose Parents Are Jehovah’s Witnesses.”
    Pediatrics. 216: 151-155. PMID: 20566607.
20. C. C. Weitzman, S. Schlegel, Nancy Murphy, Armand H. Matheny Antommaria, J. P. Brosco, Martin
    T. Stein (2009) “When Clinicians and a Parent Disagree on the Extent of Medical Care.” Journal of
    Developmental and Behavioral Pediatrics. 30: 242-3. PMID: 19525718. Reprinted as (2010) Journal
    of Developmental and Behavioral Pediatrics. 31: S92-5. PMID: 20414087
21. Armand H. Matheny Antommaria and Susan Bratton (2008) “Nurses’ Attitudes toward Donation after
    Cardiac Death: Implications for Nurses’ Roles and Moral Distress.” Pediatric Critical Care
    Medicine, 9: 339-40. PMID: 18446100.


                                                  35
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 36 of 48



22. Armand H. Matheny Antommaria and Nannette C. Dudley (2007) "Should Families Be Present
    During CPR?" AAP Grand Rounds, 17: 4-5.
23. Armand H. Matheny Antommaria (2006) “The Proper Scope of Analysis of Conscientious Objection
    in Healthcare: Individual Rights or Professional Obligations” Teaching Ethics, 7: 127-31.
24. Armand H. Matheny Antommaria and Rajendu Srivastava (2006) “If Cardiologists Take Care of
    Patients with Heart Disease, What do Hospitalists Treat?: Hospitalists and the Doctor-Patient
    Relationship.” American Journal of Bioethics, 6: 47-9. PMID: 16423793.
25. Armand H. Matheny Antommaria (2003) “I Paid Out-of-Pocket for My Son’s Circumcision at Happy
    Valley Tattoo and Piercing: Alternative Framings of the Debate over Routine Neonatal Male
    Circumcision,” American Journal of Bioethics 3: 51-3. PMID: 12859817.

Letters
1. Benjamin S. Wilfond, David Magnus, Armand H Matheny Antommaria, Paul Appelbaum, Judy
    Aschner, Keith J. Barrington, Tom Beauchamp, Renee D. Boss, Wylie Burke, Arthur L. Caplan,
    Alexander M. Capron, Mildred Cho, Ellen Wright Clayton, F. Sessions Cole, Brian A. Darlow,
    Douglas Diekema, Ruth R. Faden, Chris Feudtner, Joseph J. Fins, Norman C. Fost, Joel Frader, D.
    Micah Hester, Annie Janvier, Steven Joffe, Jeffrey Kahn, Nancy E. Kass, Eric Kodish, John D.
    Lantos, Laurence McCullough, Ross McKinney, Jr., William Deadow, P. Pearl O’Rourke, Kathleen
    E. Powderly, DeWayne M. Pursley, Lainie Friedman Ross, Sadath Sayeed, Richard R. Sharp, Jeremy
    Sugarman, William O. Tarnow-Mordi, Holly Taylor, Tom Tomlison, Robert D. Truog, Yoram T.
    Unguru, Kathryn L. Weise, David Woodrum, Stuart Youngner (2013) “The OHRP and SUPPORT,”
    New England Journal of Medicine, 368: e36. PMID: 23738513.
2. Lainie Friedman Ross and Armand H. Matheny Antommaria (2011) “In Further Defense of the
    American Academy of Pediatrics Committee on Bioethics ‘Children as Hematopoietic Stem Cell
    Donors’ Statement.” Pediatric Blood & Cancer. 57: 1088-9.
3. Armand H. Matheny Antommaria (2011) “Growth Attenuation: Health Outcomes and Social
    Services.” Hastings Center Report, 41(5): 4. PMID: 21980886.
4. Susan Bratton and Armand H. Matheny Antommaria (2010) “Dead Donor Rule and Organ
    Procurement: The Authors Reply.” Pediatric Critical Care Medicine, 11: 314-5.
5. Armand H. Matheny Antommaria and Joel Frader (2009) “Policies of Children’s Hospitals on
    Donation After Cardiac Death—Reply.” Journal of the American Medical Association, 302: 845.

Case Reports
Armand H. Matheny Antommaria (2002) "Case 4.9: Inappropriate Access to a Celebrity's Medical
Records." In Ethics and Information Technology: A Case-Based Approach to a Health Care System in
Transition, James G. Anderson and Kenneth W. Goodman, 79-80. New York: Springer-Verlag.

Book Reviews
1. Armand H. Matheny Antommaria (2021) Review of When Harry Became Sally: Responding to the
   Transgender Moment, by Ryan T. Anderson. Journal of Medical Humanities 42: 195-9. PMID
   31808021.
2. Armand H. Matheny Antommaria (2012) Review of The Ethics of Organ Transplantation, by Steven
   J. Jensen, ed., Journal of the American Medical Association 308: 1482-3.
3. Armand H Matheny Antommaria (2012) Review of The Soul of Medicine: Spiritual Perspectives and
   Clinical Practice, by John R. Peteet and Michael N. D'Ambra, ed., Journal of the American Medical
   Association 308: 87.
4. Armand H. Matheny Antommaria (2009) Review of Conflicts of Conscience in Health Care: An
   Institutional Compromise, by Holly Fernandez Lynch. American Journal of Bioethics 9: 63-4.
5. Armand H. Matheny Antommaria (2008) Review of A Practical Guide to Clinical Ethics
   Consulting: Expertise, Ethos, and Power, by Christopher Meyers. American Journal of Bioethics 8:
   72-3.

                                                 36
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 37 of 48



6. Armand H. Matheny Antommaria (2004) Review of Children, Ethics, and Modern Medicine, by
    Richard B. Miller. American Journal of Bioethics 4: 127-8.
7. Armand H. Matheny Antommaria (2002) Review of Ward Ethics: Dilemmas for Medical Students
    and Doctors in Training, by Thomasine Kushner and David Thomasma, ed. American Journal of
    Bioethics 2: 70-1. PMID: 22494193.
8. Armand H. Matheny Antommaria (1999) Review of Human Cloning: Religious Responses, by
    Ronald Cole-Turner, ed. Prism 6 (March/April): 21.
9. Armand H. Matheny Antommaria (1999) Review of Christian Theology and Medical Ethics: Four
    Contemporary Approaches, by James B. Tubbs, Jr. Journal of Religion 79 (April): 333-5.
10. Armand H. Matheny Antommaria (1997) Review of Body, Soul, and Bioethics, by Gilbert C.
    Meilaender. Prism 4 (May/June): 28.

Newspaper Articles
1. W. Bradley Poss and Armand H. Matheny Antommaria (2010) “Mass casualty planning must
   incorporate needs of children.” AAP News 31 (July): 38.
2. Robert Murray and Armand H. Matheny Antommaria (2010) “Pediatricians should work with school
   nurses to develop action plans for children with DNAR orders.” AAP News 31 (May): 30..
3. Armand H. Matheny Antommaria (2009) “Addressing physicians’ conscientious objections in health
   care.” AAP News 30 (December): 32.

UNPUBLISHED POSTER PRESENTATIONS
1. Armand H. Matheny Antommaria. (2018) “Ethical Issues in the Care of International Patients: A
   Case Study.” International Conference on Clinical Ethics and Consultation, Oxford, United Kingdom.
1. Jill S Sweney, Brad Poss, Colin Grissom, Brent Wallace, and Armand H Matheny Antommaria,
   (2010) “Development of a Statewide Pediatric Pandemic Triage Plan in Utah.” Pediatric Academic
   Societies Annual Meeting, Vancouver, Canada. E-PAS20103713.147.
2. Christopher G. Maloney, Armand H. Matheny Antommaria, James F. Bale, Thomas Greene, Jian
   Ying, Gena Fletcher, and Rajendu Srivastava (2010) “Why Do Pediatric Interns Violate the 30 Hour
   Work Rule?” Pediatric Academic Societies Annual Meeting, Vancouver, Canada. E-
   PAS20101500.596
3. Armand H. Matheny Antommaria and Edward B. Clark (2007) “Resolving Conflict through Bioethics
   Mediation.” 3rd International Conference on Ethics Consultation and Clinical Ethics, Toronto,
   Canada.
4. Elizabeth Tyson, Tracy Hill, Armand Antommaria, Gena Fletcher, and Flory Nkoy (2007) “Physician
   Practice Patterns Regarding Nasogastric Feeding Supplementation and Intravenous Fluids in
   Bronchiolitis Patients.” Pediatrics Academic Societies Annual Meeting, Toronto, Canada. E-
   PAS2007:61300.

ORAL PRESENTATIONS
Keynote/Plenary Lectures
International
1. 2021, Moderator, Partnership for Quality Medical Donations, Charitable Access Programming for
    Rare Diseases, “Ethical Issues,” Webinar, April 6.
2. 2017, Invited Speaker, Spina Bifida Fetoscopic Repair Study Group and Consortium, “Ethics of
    Innovation and Research in Fetal Surgery,” Cincinnati, Ohio, October 26.
3. 2014, Invited Speaker, CIC 2013 CCI: Canadian Immunization Conference, “Condition-of-Service
    Influenza Prevention in Health Care Settings,” Ottawa, Canada, December 2.
4. 2014, Invited Speaker, National Conference of the Chinese Pediatric Society, “A Brief Introduction to
    Pediatric Research and Clinical Ethics,” Chongqing, China, September 12.



                                                  37
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 38 of 48



National
1. 2020, Panelist, Children’s Mercy Bioethics Center, “Ethical Issues in the COVID Pandemic at
    Children’s Hospitals,” Webinar, March 2.
2. 2019, Invited Speaker, North American Fetal Therapy Network (NAFTnet), “Ethics of Innovation,”
    Chicago, Illinois, October 12.
3. 2019, Panelist, National Society of Genetic Counselors Prenatal Special Interest Group, “Fetal
    Intervention Ethics,” Webinar, September 12.
4. 2017, Invited Participant, American College of Epidemiology Annual Meeting, Preconference
    Workshop, “Extreme Personal Exposure Biomarker Levels: Guidance for Study Investigators,” New
    Orleans, Louisiana, September 24.
5. 2016, Invited Speaker, American Academy of Pediatrics National Conference & Exhibition, Joint
    Program: Section on Hospital Medicine and Section on Bioethics, “Resource Allocation: Do We
    Spend Money to Save One Patient with Ebola or Over a 1,000?” San Francisco, California, October
    23.
6. 2016, Invited Speaker, 26th Annual Specialist Education in Extracorporeal Membrane Oxygenation
    (SEECHMO) Conference, “Ethical Issues in ECMO: The Bridge to Nowhere,” Cincinnati, Ohio, June
    5.
7. 2015, Invited Speaker, Extracorporeal Life Support Organization (ELSO) 26th Annual Conference,
    “ECMO-Supported Donation after Circulatory Death: An Ethical Analysis,” Atlanta, Georgia,
    September 20.
8. 2014, Invited Speaker, Pediatric Evidence-Based Practice 2014 Conference: Evidence
    Implementation for Changing Models of Pediatric Health Care, “Ethical Issues in Evidence-Based
    Practice,” Cincinnati, Ohio, September 19.
9. 2014, Invited Speaker, 6th Annual David Kline Symposium on Public Philosophy: Exploring the
    Synergy Between Pediatric Bioethics and Child Rights, “Does Predictive Genetic Testing for Adult
    Onset Conditions that Are Not Medically Actionable in Childhood Violate Children’s Rights?”
    Jacksonville, Florida, March 6.
10. 2010, Invited Speaker, Quest for Research Excellence: The Intersection of Standards, Culture and
    Ethics in Childhood Obesity, “Research Integrity and Religious Issues in Childhood Obesity
    Research,” Denver, Colorado, April 21.
11. 2010, Invited Speaker, Symposium on the Future of Rights of Conscience in Health Care: Legal and
    Ethical Perspectives, J. Reuben Clark Law School at Brigham Young University and the Ave Maria
    School of Law, “Conscientious Objection in Clinical Practice: Disclosure, Consent, Referral, and
    Emergency Treatment,” Provo, Utah, February 26.
12. 2009, Invited Speaker, Pediatric Organ Donation Summit, “Research Findings Regarding Variations
    in Pediatric Hospital Donation after Cardiac Death Policies,” Chicago, Illinois, August 18.
13. 2008, Meet-the-Experts, American Academy of Pediatrics National Conference & Exhibition,
    “Physician Refusal to Provide Treatment: What are the ethical issues?” Boston, Massachusetts,
    October 11.
14. 2008, Invited Conference Faulty, Conscience and Clinical Practice: Medical Ethics in the Face of
    Moral Controversy, The MacLean Center for Clinical Medical Ethics at the University of Chicago,
    “Defending Positions or Identifying Interests: The Uses of Ethical Argumentation in the Debate over
    Conscience in Clinical Practice,” Chicago, IL, March 18.
15. 2007, Symposium Speaker, Alternative Dispute Resolution Strategies in End-of-Life Decisions, The
    Ohio State University Mortiz College of Law, “The Representation of Children in Disputes at the
    End-of-Life,” Columbus, Ohio, January 18.
16. 2005, Keynote Speaker, Decisions and Families, Journal of Law and Family Studies and The
    University of Utah S.J. Quinney College of Law, “Jehovah’s Witnesses, Roman Catholicism, and
    Calvinism: Religion and State Intervention in Parental, Medical Decision-Making,” Salt Lake City,
    Utah, September 23.


                                                  38
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 39 of 48



Regional/Local
1. 2020, Keynote Speaker, 53rd Annual Clinical Advances in Pediatrics, “Referral to a Fetal Care Center:
    How You Can Help Patients’ Mothers Address the Ethical Issues,” Kansas City, Kansas, September
    16.
2. 2019, Speaker, Patient and Family Support Services, Primary Children’s Hospital, “Ethical Issues in
    the Care of Trans Adolescents,” Salt Lake City, Utah, December 5.
3. 2019, Speaker, Evening Ethics, Program in Medical Ethics and Humanities, University of Utah
    School of Medicine, “Patients, Parents, and Professionals: Ethical Issues in the Treatment of Trans
    Adolescents,” Salt Lake City, Utah, December 4.
4. 2019, Speaker, Pediatric Hospital Medicine Board Review Course, “Ethics, Legal Issues, and Human
    Rights including Ethics in Research,” Cincinnati, Ohio, September 8.
5. 2019, Speaker, Advances in Fetology, “Evolving Attitudes Toward the Treatment of Children with
    Trisomies,” Cincinnati, Ohio, September 6.
6. 2019, Speaker, Half-Day Ethics Training: Ethics Consultation & Ethics Committees, “Navigating the
    Rapids of Clinical Ethics Consultation: Intake, Recommendations, and Documentation,” Salt Lake
    City, Utah, June 1.
7. 2019, Speaker, Scientific and Ethical Underpinnings of Gene Transfer/Therapy in Vulnerable
    Populations: Considerations Supporting Novel Treatments, BioNJ, “What Next? An Ethical analysis
    of Prioritizing Conditions and Populations for Developing Novel Therapies,” Cranbury, New Jersey,
    March 7.
8. 2018, Panelist, Periviability, 17th Annual Regional Perinatal Summit, Cincinnati, Ohio, October 12.
9. 2018, Speaker, Regional Advance Practice Registered Nurse (APRN) Conference, “Adults are Not
    Large Children: Ethical Issues in Caring for Adults in Children’s Hospitals,” Cincinnati, Ohio, April
    26.
10. 2018, Speaker, Southern Ohio/Northern Kentucky Sigma Theta Tau International Annual Conference,
    “Between Hope and Hype: Ethical Issues in Precision Medicine,” Sharonville, Ohio, March 2.
11. 2017, Speaker, Advances in Fetology 2017, “Ethics of Innovation and Research: Special
    Considerations in Fetal Therapy Centers,” Cincinnati, Ohio, October 27.
12. 2016, Speaker, End-of-Life Pediatric Palliative Care Regional Conference, “Ethical/Legal Issues in
    Pediatric Palliative Care,” Cincinnati, Ohio, September 15.
13. 2016, Speaker, 26th Annual Bioethics Network of Ohio (BENO) Conference, “When Does Parental
    Refusal of Medical Treatment for Religious Reasons Constitute Neglect?” Dublin, Ohio, May 29.
14. 2014, Speaker, Cincinnati Comprehensive Sickle Cell Center Symposium: Research Ethics of
    Hydroxyurea Therapy for Sickle Cell Disease During Pregnancy and Lactation, “Ethical Issues in
    Research with Pregnant and Lactating Women,” Cincinnati, Ohio, October 30.
15. 2014, Speaker, Advances in Fetology 2014, ”The ‘Miracle Baby’ and Other Cases for Discussion,”
    Cincinnati, Ohio, September 26.
16. 2014, Speaker, Advances in Fetology 2014, “‘Can you tell me …?’: Achieving Informed Consent
    Given the Prevalence of Low Health Literacy,” Cincinnati, Ohio, September 26.
17. 2014, Panelist, Center for Clinical & Translational Science & Training, Secrets of the Dead: The
    Ethics of Sharing their Data, Cincinnati, Ohio, August 28.
18. 2014, Speaker, Office for Human Research Protections Research Community Forum: Clinical
    Research … and All That Regulatory Jazz, “Research Results and Incidental Findings: Do
    Investigators Have a Duty to Return Results to Participants,” Cincinnati, Ohio, May 21.
19. 2013, Opening Presentation, Empirical Bioethics: Emerging Trends for the 21st Century, University
    of Cincinnati Center for Clinical & Translational Science & Training, “Empirical vs. Normative
    Ethics: A Comparison of Methods,” Cincinnati, Ohio, February 21.
20. 2012, Videoconference, New York State Task Force on Life and the Law, “Pediatric Critical Care
    Triage,” New York, New York, March 1.
21. 2011, Presenter, Fall Faculty Development Workshop, College of Social Work, University of Utah,
    “Teaching Ethics to Students in the Professions, “ Salt Lake City, Utah, November 14.

                                                   39
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 40 of 48



22. 2011, Speaker, 15th Annual Conference, Utah Chapter of the National Association of Pediatric Nurse
    Practitioners, “Ethical Issues in Pediatric Practice,” Salt Lake City, Utah, September 22.
23. 2011, Speaker, Code Silver! Active Shooter in the Hospital, Utah Hospitals & Health Systems
    Association, Salt Lake City, Utah, March 21.
24. 2009, Speaker, Medical Staff Leadership Conference, Intermountain Healthcare, “The Ethics of
    Leadership,” Park City, Utah, October 30.
25. 2008, Speaker, The Art and Medicine of Caring: Supporting Hope for Children and Families, Primary
    Children’s Medical Center, “Medically Provided Hydration and Nutrition: Ethical Considerations,”
    Salt Lake City, Utah, February 25.
26. 2005, Speaker, Utah NAPNAP (National Association of Pediatric Nurse Practitioners) Chapter
    Pharmacology and Pediatric Conference, “Immunization Update,” Salt Lake City, Utah, August 18.
27. 2005, Keynote Speaker, 17th Annual Conference, Utah Society for Social Work Leadership in Health
    Care, “Brain Death: Accommodation and Consultation,” Salt Lake City, March 18.
28. 2004, Continuing Education Presentation, Utah NAPNAP (National Association of Pediatric Nurse
    Practitioners), “Febrile Seizures,” Salt Lake City, Utah, April 22.
29. 2004, Speaker, Advocacy Workshop for Primary Care Providers, “Ethics of Advocacy,” Park City,
    Utah, April 3.
30. 2002, Speaker, 16th Annual Biologic Basis of Pediatric Practice Symposium, “Stem Cells: Religious
    Perspectives,” Deer Valley, Utah, September 14.

Meeting Presentations
International
1. 2018, Speaker, International Conference on Clinical Ethics and Consultation, “A Systematic Review
    of Typologies Used to Characterize Clinical Ethics Consultations,” Oxford, United Kingdom, June
    21.

National
1. 2021, Panelist, Pediatric Endocrine Society Annual Meeting, Difference of Sex Development Special
    Interest Group, Virtual Conference, April 29.
2. 2020, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Is This Child
    Dead? Controversies Regarding the Neurological Criteria for Death,” Virtual Conference, October
    17.
3. 2020, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Contemporary
    Ethical Controversy in Fetal Therapy: Innovation, Research, Access, and Justice,” Virtual
    Conference, October 15.
4. 2020, Speaker, American Society for Bioethics and Humanities Annual Meeting, “K-12 Schools and
    Mandatory Public Health Programs During the COVID-19 Pandemic,” Virtual Conference, October
    15.
5. 2019, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Ethical Issues in
    Translating Gene Transfer Studies Involving Children with Neurodegenerative Disorders,”
    Pittsburgh, Pennsylvania, October 26.
6. 2019, Moderator, Pediatric Academic Societies Annual Meeting, Clinical Bioethics, Baltimore,
    Maryland, April 28.
7. 2018, Presenter, American Society for Bioethics and Humanities Annual Meeting, “Looking to the
    Past, Understanding the Present, and Imaging the Future of Bioethics and Medical Humanities’
    Engagement with Transgender Health,” Anaheim, California, October 19.
8. 2018, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Should
    Vaccination Be a Prerequisite for Sold Organ Transplantation?” Anaheim, California, October 18.
9. 2018, Lindsey Douglas, Armand H. Matheny Antommaria, Derek Williams. Workshop Presenter,
    Pediatric Hospital Medicine Annual Meeting, “IRB Approved! Tips and Tricks to Smooth Sailing
    through the Institutional Review Board (IRB).” Atlanta, Georgia, July 20.

                                                 40
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 41 of 48



10. 2018, Alan Schroeder, Armand H. Matheny Antommaria, Hannah Bassett, Kevin Chi, Shawn
    Ralston, Rebecca Blankenburg. Workshop Speaker, Pediatric Hospital Medicine Annual Meeting,
    “When You Don’t Agree with the Plan: Balancing Diplomacy, Value, and Moral Distress,” Atlanta,
    Georgia, July 20.
11. 2018, Alan Schroeder, Hannah Bassett, Rebecca Blankenburg, Kevin Chi, Shawn Ralston, Armand
    H. Matheny Antommaria. Workshop Speaker, Pediatric Academic Societies Annual Meeting, “When
    You Don’t Agree with the Plan: Balancing Diplomacy, Value, and Moral Distress,” Toronto, Ontario,
    Canada, May 7.
12. 2017, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Tensions in
    Informed Consent for Gender Affirming Hormone Therapy and Fertility Preservation in Transgender
    Adolescents,” Kansas City, Missouri, October 19.
13. Lindsey Douglas, Armand H. Matheny Antommaria, and Derek Williams. 2017, Workshop Leader,
    PHM[Pediatric Hospital Medicine]2017, “IRB Approved! Tips and Tricks to Smooth Sailing through
    the Institutional Review Board (IRB) Process,” Nashville, Tennessee, July 21.
14. 2016, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Ethical Challenges
    in the Care of International Patients: Organization, Justice, and Cultural Considerations,”
    Washington, DC, October 9.
15. 2015, Coauthor, The American Society of Human Genetics Annual Meeting, “Adolescents’ Opinions
    on Disclosure of Non-Actionable Secondary Findings in Whole Exome Sequencing,” Baltimore,
    Maryland, October 9.
16. 2012, Speaker, American Society for Bioethics and Humanities Annual Meeting, “A Public Health
    Ethics Analysis of the Mandatory Immunization of Healthcare Personnel: Minimizing Burdens and
    Increasing Fairness,” Washington, DC, October 21.
17. Armand H. Matheny Antommaria, Valerie Gutmann Koch, Susie A. Han, Carrie S. Zoubul. 2012,
    Moderator, American Society for Bioethics and Humanities Annual Meeting, “Representing the
    Underrepresented in Allocating Scarce Resources in a Public Health Emergency: Ethical and Legal
    Considerations,” Washington, DC, October 21.
18. 2012, Platform Presentation, Pediatric Academic Societies Annual Meeting, "Qualitative Analysis of
    International Variation in Donation after Circulatory Death Policies and Rates," Boston,
    Massachusetts, April 30. Publication 3150.4.
19. 2011, Speaker, American Society for Bioethics and Humanities Annual Meeting, “The Intersection of
    Policy, Medicine, and Ethics during a Public Health Disaster: Special Considerations for Children and
    Families,” Minneapolis, Minnesota, October 13.
20. Armand H. Matheny Antommaria and Joel Frader. 2010, Workshop Leader, Pediatric Academic
    Societies Annual Meeting, “Conscientious Objection in Health Care: Respecting Conscience and
    Providing Access,” Vancouver, British Columbia, Canada. May 1. Session 1710.
21. 2009, Workshop Leader, American Society for Bioethics and Humanities Annual Meeting,
    “Advanced Clinical Ethics Consultation Skills Workshop: Process and Interpersonal Skills,”
    Washington, DC, October 15.
22. 2009, Platform Presentation, Pediatric Academic Societies Annual Meeting, “Qualitative Analysis of
    Donation after Cardiac Death Policies at Children’s Hospitals,” Baltimore, Maryland, May 2.
    Publication 2120.6.
23. 2008, Speaker, American Society for Bioethics and Humanities Annual Meeting, “Qualitative
    Analysis of Donation After Cardiac Death (DCD) Policies at Children’s Hospitals,” Cleveland, Ohio,
    October 26.
24. 2007, Participant, Hamline University School of Law Biennial Symposium on Advanced Issues in
    Dispute Resolution, “An Intentional Conversation About Conflict Resolution in Health Care,” Saint
    Paul, Minnesota, November 8-10.
25. 2007, Speaker, American Society of Bioethics and Humanities Annual Meeting, “Bioethics
    Consultation and Alternative Dispute Resolution: Opportunities for Collaboration,” Washington, DC,
    October 21.

                                                   41
        Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 42 of 48



26. 2007, Speaker, American Society of Bioethics and Humanities Annual Meeting, “DNAR Orders in
    Schools: Collaborations Beyond the Hospital,” Washington, DC, October 18.
27. Armand H. Matheny Antommaria and Jeannie DePaulis. 2007, Speaker, National Association of
    Children’s Hospitals and Related Institutions Annual Meeting, “Using Mediation to Address Conflict
    and Form Stronger Therapeutic Alliances,” San Antonio, Texas, October 9.
28. 2006, Speaker, American Society of Bioethics and Humanities Annual Meeting, “Bioethics
    Mediation: A Critique,” Denver, Colorado, October 28.
29. 2005, Panelist, American Society of Bioethics and Humanities Annual Meeting, “How I See This
    Case: ‘He Is Not His Brain,’” Washington, DC, October 20.
30. 2005, Paper Presentation, Pediatric Ethics: Setting an Agenda for the Future, The Cleveland Clinic,
    “’He Is Not His Brain:’ Accommodating Objections to ‘Brain Death,’” Cleveland, Ohio, September
    9.
31. 2004, Speaker, American Society for Bioethics and Humanities Spring Meeting, “Verification and
    Balance: Reporting Within the Constraints of Patient Confidentiality,” San Antonio, Texas, March
    13.
32. 2002, Panelist, American Society for Bioethics and Humanities Annual Meeting, “‘Who Should
    Survive?:’ Mental Retardation and the History of Bioethics,” Baltimore, Maryland, October 24.

Invited/Visiting Professor Presentations
1. 2013, Visiting Professor, “How to Listen, Speak and Think Ethically: A Multidisciplinary Approach,”
    Norton Suburban Hospital and Kosair Children’s Hospital, Louisville, Kentucky, May 22.
2. 2010, Visiting Professor, Program in Bioethics and Humanities and Department of Pediatrics, “What
    to Do When Parents Want Everything Done: ‘Futility’ and Ethics Facilitation,” University of Iowa
    Carver College of Medicine, Iowa City, Iowa, September 10.

Grand Round Presentations
1. 2019, David Green Lectureship, “Establishing Goals of Care and Ethically Limiting Treatment,”
    Primary Children’s Hospital, Salt Lake City, Utah, December 5.
2. 2018, “The Ethics of Medical Intervention for Transgender Youth,” El Rio Health, Tucson, Arizona,
    September 29.
3. 2018, Pediatrics, “Patient Selection, Justice, and Cultural Difference: Ethical Issues in the Care of
    International Patients,” Cleveland Clinic, Cleveland, Ohio, April 10.
4. 2018, Bioethics, “Reversibility, Fertility, and Conflict: Ethical Issues in the Care of Transgender and
    Gender Nonconforming Children and Adolescents,” Cleveland Clinic, Cleveland, Ohio, April 9.
5. 2017, Heart Institute, “‘Have you ever thought about what you would want—if god forbid—you
    became sicker?’: Talking with adult patients about advance directives,” Cincinnati Children’s
    Hospital Medical Center, Cincinnati, Ohio, October 16.
6. 2017, Pediatrics, “Respectful, Effective Treatment of Jehovah’s Witnesses,” with Judith R. Ragsdale,
    PhD, MDiv and David Morales, MD, Cincinnati Children’s Hospital Medical Center, Cincinnati,
    Ohio, March 14.
7. 2017, Pediatrics, “Ethical Dilemmas about Discharging Patients When There Are Disagreements
    Concerning Safety,” Seattle Children’s Hospital, Seattle, Washington, January 19.
8. 2015, Pediatrics, “‘Nonbeneficial’ Treatment: What must providers offer and what can they
    withhold?,” Greenville Health System, Greenville, South Carolina, May 10.
9. 2014, Advance Practice Providers, “Common Ethical Issues,” Cincinnati Children’s Hospital Medical
    Center, Cincinnati, Ohio, August 13.
10. 2014, Respiratory Therapy, “Do-Not-Resuscitate (DNR) Orders,” Cincinnati Children’s Hospital
    Medical Center, Cincinnati, Ohio, July 15.
11. 2013, Heart Institute, “No Not Months. Twenty-Two Years-Old: Transiting Patients to an Adult
    Model of Care.” Cincinnati Children’s Hospital Medical Center, Cincinnati, Ohio, October 21.


                                                   42
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 43 of 48



12. 2013, Division of Neonatology, “This Premature Infant Has a BRCA1 Mutation!?: Ethical Issues in
    Clinical Whole Exome Sequencing for Neonatologists.” Cincinnati Children’s Hospital Medical
    Center, Cincinnati, Ohio, October 11.
13. 2013, Department of Pediatrics, “Adults are Not Large Children: Ethical Issues in Caring for Adults
    in Children’s Hospitals,” Cincinnati Children’s Hospital Medical Center, Cincinnati, Ohio, February
    26.
14. 2012, “Mandate or Moratorium?: Persisting Ethical Controversies in Donation after Circulatory
    Death,” Cedars-Sinai Medical Center, Los Angeles, California, May 16.
15. 2011, Division of Pediatric Neurology Friday Lecture Series, “Inducing or Treating ‘Seizures’ with
    Placebos: Is It Ever Ethical?,” University of Utah, Salt Lake City, Utah, October 7.
16. 2011, Department of Surgery, “DNR Orders in the OR and other Ethical Issues in Pediatric Surgery:
    Case Discussions,” Primary Children’s Medical Center, Salt Lake City, Utah, October 3.
17. 2009, Department of Pediatrics, “What to Do When Parents Want Everything Done: ‘Futility’ and
    Bioethical Mediation,” Primary Children’s Medical Center, Salt Lake City, Utah, September 17.
18. 2008, Division of Pulmonology and Critical Care, “Futility: May Clinicians Ever Unilaterally
    Withhold or Withdraw Medical Treatment?” Utah Valley Regional Medical Center, Provo, Utah,
    April 17.
19. 2007, Division of Otolaryngology-Head and Neck Surgery, “Advance Directives, Durable Powers of
    Attorney for Healthcare, and Do Not Attempt Resuscitation Orders: Oh My!,” University of Utah
    School of Medicine, Salt Lake City, Utah, June 20.

Outreach Presentations
1. 2019, Panelist, Cincinnati Edition, WVXU, “The Ethics of Human Gene Editing,” Cincinnati, Ohio,
   June 13.
2. 2019, Speaker, Adult Forum, Indian Hill Church, “Medical Ethics,” Indian Hill, Ohio, March 24.
3. 2016, Speaker, Conversations in Bioethics: The Intersection of Biology, Technology, and Faith, Mt.
   Washington Presbyterian Church, “Genetic Testing,” Cincinnati, Ohio, October 12.
4. 2008, Speaker, Science in Society, Co-sponsored by KCPW and the City Library, “Death—Choices,”
   Salt Lake City, Utah, November 20.
5. 2003, Panelist, Utah Symposium in Science and Literature, “The Goodness Switch: What Happens to
   Ethics if Behavior is All in Our Brains?” Salt Lake City, Utah, October 10.
6. 2002, Respondent, H. Tristram Englehardt, Jr. “The Culture Wars in Bioethics,” Salt Lake
   Community College, Salt Lake City, Utah, March 29.




                                                  43
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 44 of 48




                                         EXHIBIT B
                                         Bibliography

Informed consent, parental permission, and assent in pediatric practice. Committee on Bioethics,
American Academy of Pediatrics. Pediatrics. 1995;95(2):314-317.

Adelson SL, American Academy of Child and Adolescent Psychiatry Committee on Quality Issues.
Practice parameter on gay, lesbian, or bisexual sexual orientation, gender nonconformity, and gender
discordance in children and adolescents. J Am Acad Child Adolesc Psychiatry. 2012;51(9):957-974.

American Academy of Pediatrics Steering Committee on Quality Improvement and Management.
Classifying recommendations for clinical practice guidelines. Pediatrics. 2004;114(3):874-877.

American Psychiatric Association. Position statement on treatment of transgender (trans) and
gender diverse youth. 2020. Available at https://www.psychiatry.org/File%20Library/About-
APA/Organization-Documents-Policies/Policies/Position-Transgender-Gender-Diverse-
Youth.pdf. Accessed June 9, 2021.

American Public Health Association. Promoting transgender and gender minority health through
inclusive policies and practices. November 1, 2016. Available at https://www.apha.org/policies-
and-advocacy/public-health-policy-statements/policy-database/2017/01/26/promoting-
transgender-and-gender-minority-health-through-inclusive-policies-and-practices. Accessed
March 15, 2021.

American Public Health Association. Public health code of ethics. 2019. Available at
https://www.apha.org/-/media/files/pdf/membergroups/ethics/code_of_ethics.ashx. Accessed
March 15, 2021.

American Society of Plastic Surgeons. Policy statement: Breast augmentation in teenagers. Available at
https://www.plasticsurgery.org/documents/Health-Policy/Positions/policy-statement_breast-
augmentation-in-teenagers.pdf. Accessed May 4, 2021.

Atkins D, Best D, Briss PA, et al. Grading quality of evidence and strength of recommendations. BMJ.
2004;328(7454):1490.

Baker KE, Wilson LM, Sharma R, Dukhanin V, McArthur K, Robinson KA. Hormone therapy,
mental health, and quality of life among transgender people: A systematic review. J Endocr Soc.
2021;5(4):bvab011.

Balas EA, Chapman WW. Road map for diffusion of innovation in health care. Health Aff
(Millwood). 2018;37(2):198-204.

Bauer GR, Scheim AI, Pyne J, Travers R, Hammond R. Intervenable factors associated with
suicide risk in transgender persons: a respondent driven sampling study in Ontario, Canada.
BMC Public Health. 2015;15:525.



                                               44
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 45 of 48




Bourgeois FT, Murthy S, Pinto C, et al. Pediatric versus adult drug trials for conditions with high
pediatric disease burden. Pediatrics. 2012;130(2):285-292.

Buziashvili D, Gopman JM, Weissler H, et al. An evidence-based approach to management of
pectus excavatum and carinatum. Ann Plast Surg. 2019;82(3):352-358.

Carmichael P, Butler G, Masic U, et al. Short-term outcomes of pubertal suppression in a selected cohort
of 12 to 15 year old young people with persistent gender dysphoria in the UK. PLoS One.
2021;16(2):e0243894.

Chew D, Anderson J, Williams K, May T, Pang K. Hormonal treatment in young people with gender
dysphoria: A systematic review. Pediatrics. 2018;141(4).

Conway PH, Clancy C. Comparative-effectiveness research—implications of the Federal Coordinating
Council’s report. N Engl J Med. 2009;361(4):328-330.

Costa R, Dunsford M, Skagerberg E, Holt V, Carmichael P, Colizzi M. Psychological support, puberty
suppression, and psychosocial functioning in adolescents with gender dysphoria. J Sex Med.
2015;12(11):2206-2214.

Dearing JW, Cox JG. Diffusion Of innovations theory, principles, and practice. Health Aff (Millwood).
2018;37(2):183-190.

Delemarre-van de Waal HA, Cohen-Kettenis PT. Clinical management of gender identity disorder in
adolescents: a protocol on psychological and paediatric endocrinology aspects. Eur J Endocrinol.
2006;155(suppl 1):S131–S137.

Deutsch MB, Radix A, Reisner S. What’s in a guideline? Developing collaborative and sound research
designs that substantiate best practice recommendations for transgender health care. AMA J Ethics.
2016;18(11):1098-1106.

de Vries AL, McGuire JK, Steensma TD, Wagenaar EC, Doreleijers TA, Cohen-Kettenis PT. Young
adult psychological outcome after puberty suppression and gender reassignment. Pediatrics.
2014;134(4):696-704.

de Vries AL, Steensma TD, Doreleijers TA, Cohen-Kettenis PT. Puberty suppression in adolescents
with gender identity disorder: a prospective follow-up study. J Sex Med. 2011;8(8):2276-2283.

Dickson G. Gynecomastia. Am Fam Physician. 2012;85(7):716-722.

Diekema DS. Parental refusals of medical treatment: The harm principle as threshold for state
intervention. Theor Med Bioeth. 2004;25(4):243-264.

Diekema DS, American Academy of Pediatrics Committee on Bioethics. Responding to parental
refusals of immunization of children. Pediatrics. 2005;115(5):1428-1431.



                                                45
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 46 of 48




Emanuel EJ, Wendler D, Grady C. What makes clinical research ethical? JAMA.
2000;283(20):2701-2711.

Endocrine Society. Transgender health: An endocrine society position statement. December 15, 2020.
Available at https://www.endocrine.org/advocacy/position-statements/transgender-health. Accessed
March 15, 2021.

Flaherty EG, Macmillan HL, Committee on Child Abuse and Neglect. Caregiver-fabricated illness in a
child: A manifestation of child maltreatment. Pediatrics. 2013;132(3):590-597.

Frader J, Alderson P, Asch A, et al. Health care professionals and intersex conditions. Arch Pediatr
Adolesc Med. 2004;158(5):426-428.

Freedman B. Equipoise and the ethics of clinical research. N Engl J Med. 1987;317(3):141-145.

Grasha, K. Judge paves way for transgender teen to get hormone therapy at Cincinnati Children’s
Hospital. Cincinnati Enquirer. February 16, 2018. Available at https://www.cincinnati.com/story/
news/2018/02/16/judge-paves-way-transgender-teen-get-hormone-
therapy-cincinnati-childrens-hospital/345321002/. Accessed March 25, 2021.

Groff ML, Offringa M, Emdin A, Mahood Q, Parkin PC, Cohen E. Publication trends of pediatric and
adult randomized controlled trials in general medical journals, 2005-2018: A citation analysis. Children
(Basel). 2020;7(12).

Haas AP, Eliason M, Mays VM, et al. Suicide and suicide risk in lesbian, gay, bisexual, and transgender
populations: review and recommendations. J Homosex. 2011;58(1):10-51.

Hatzenbuehler ML, Keyes KM. Inclusive anti-bullying policies and reduced risk of suicide attempts in
lesbian and gay youth. J Adolesc Health. 2013;53(1 Suppl):S21-26.

Hembree WC, Cohen-Kettenis PT, Gooren L, et al. Endocrine treatment of gender-
dysphoric/gender-incongruent persons: An Endocrine Society clinical practice guideline. J Clin
Endocrinol Metab. 2017;102(11):3869-3903.

Hirst A, Philippou Y, Blazeby J, et al. No surgical innovation without evaluation: Evolution and
further development of the IDEAL Framework and recommendations. Ann Surg.
2019;269(2):211-220.

Jenny C, Committee on Child Abuse and Neglect, American Academy of Pediatrics.
Recognizing and responding to medical neglect. Pediatrics. 2007;120(6):1385-1389.

Jenny C, Metz JB. Medical child abuse and medical neglect. Pediatr Rev. 2020;41(2):49-60.

Jesus LE. Feminizing genioplasties: Where are we now? J Pediatr Urol. 2018;14(5):407-415

Kass NE. An ethics framework for public health. Am J Public Health. 2001;91(11):1776-1782.

                                               46
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 47 of 48




Katz AL, Webb SA, Committee on Bioethics. Informed consent in decision-making in pediatric
practice. Pediatrics. 2016;138(2).

Kon AA, Morrison W. Shared decision-making in pediatric practice: A broad view. Pediatrics.
2018;142(Suppl 3):S129-S132.

Lee PA, Klein K, Mauras N, et al. Efficacy and safety of leuprolide acetate 3-month depot 11.25
milligrams or 30 milligrams for the treatment of central precocious puberty. J Clin Endocrinol Metab.
2012;97(5):1572-1580.

Martinez-Castaldi C, Silverstein M, Baucher H. Child versus adult research: The gap in high-quality
study design. Pediatrics. 2008;122(1):52-57.

McGrath MH, Mukerji S. Plastic surgery and the teenage patient. J Pediatr Adolesc Gynecol.
2000;13(3):105-118.

Mul D, Hughes IA. The use of GnRH agonists in precocious puberty. Eur J Endocrinol. 2008;159 Suppl
1:S3-8.

National Commission for the Protection of Human Subjects of Biomedical and Behavioral Research.
The Belmont Report: Ethical Principles and Guidelines for the Protection of Human Subjects of
Research. [Bethesda, MD]: The Commission; 1978.

Guyatt G, Rennie D, Meade MO, et al., eds. Users’ Guide to the Medical Literature: A Manual for
Evidence-Based Clinical Practice. 3rd ed. McGraw Hill Education; 2015.

Nordt CA, DiVasta AD. Gynecomastia in adolescents. Curr Opin Pediatr. 2008;20(4):375-382.

Olson-Kennedy J, Chan YM, Garofalo R, et al. Impact of early medical treatment for transgender youth:
Protocol for the Longitudinal, Observational Trans Youth Care Study. JMIR Res Protoc.
2019;8(7):e14434.

Pelusi C, Costantino A, Martelli V, et al. Effects of three different testosterone formulations in female-
to-male transsexual persons. J Sex Med. 2014;11(12):3002-3011.

Perry-Parrish C, Dodge R. Research and statistics: validity hierarchy for study design and study type.
Pediatr Rev. 2010;31(1):27-29.

Practice parameter on gay, lesbian, or bisexual sexual orientation, gender nonconformity, and gender
discordance in children and adolescents. J Am Acad Child Adolesc Psychiatry. 2012;51(9):957-974.

Rafferty J, Committee on Psychosocial Aspects of Child and Family Health, Committee on
Adolescence, et al. Ensuring Comprehensive care and support for transgender and gender-diverse
children and adolescents. Pediatrics. 2018;142(4).



                                                47
       Case 4:21-cv-00450-JM Document 11-12 Filed 06/15/21 Page 48 of 48




Reisner SL, Deutsch MB, Bhasin S, et al. Advancing methods for US transgender health research. Curr
Opin Endocrinol Diabetes Obes. 2016;23(2):198-207.

Rew L, Young C, Harrison T, Caridi R. A systematic review of literature on psychosocial
aspects of gynecomastia in adolescents and young men. J Adolesc. 2015;43:206-212.

Rhodes R, Strain JJ. Affective forecasting and its implications for medical ethics. Camb Q
Healthc Ethics. 2008;17(1):54-65.

Savulescu J. Conscientious objection in medicine. BMJ. 2006;332(7536):294-297.

Schagen SE, Cohen-Kettenis PT, Delemarre-van de Waal HA, Hannema SE. Efficacy and safety
of gonadotropin-releasing hormone agonist treatment to suppress puberty in gender dysphoric
adolescents. J Sex Med. 2016;13(7):1125-1132.

Shaddy RE, Denne SC, Committee on Drugs, Committee on Pediatric Research. Clinical report--
guidelines for the ethical conduct of studies to evaluate drugs in pediatric populations.
Pediatrics. 2010;125(4):850-860.

Substance Abuse and Mental Health Services Administration. Ending Conversion Therapy:
Supporting and Affirming LGBTQ Youth. HHS Publication No. (SMA) 15-4928. Rockville, MD:
Substance Abuse and Mental Health Services Administration, 2015. Available at
https://store.samhsa.gov/product/Ending-Conversion-Therapy-Supporting-and-Affirming-
LGBTQ-Youth/SMA15-4928. Accessed May 4, 2021.

Swiglo BA, Murad MH, Schunemann HJ, et al. A case for clarity, consistency, and helpfulness: State-
of-the-art clinical practice guidelines in endocrinology using the Grading of Recommendations,
Assessment, Development, and Evaluation System. J Clin Endocrinol Metab. 2008;93(3):666-673.

U.S. Food and & Administration. Development & approval process | Drugs. October 28, 2019.
Available at https://www.fda.gov/drugs/development-approval-process-drugs. Accessed June 7, 2021.

Wicclair MR. Conscientious objection, moral integrity, and professional obligations. Perspect Biol Med.
2019;62(3):543-559.

World Professional Association for Transgender Health. Standards of Care for the Health of
Transsexual, Transgender, and Gender-Nonconforming People. 7th Version. 2012. Available at
https://www.wpath.org/publications/soc. Accessed March 25, 2021.

Young J, Nour NM, Macauley RC, et al. Diagnosis, management, and treatment of female
genital mutilation or cutting in girls. Pediatrics. 2020;146(2).

Zuckerman D, Abraham A. Teenagers and cosmetic surgery: Focus on breast augmentation and
liposuction. J Adolesc Health. 2008;43(4):318-324.




                                               48
